Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of May 30, 2006,
by and among ISONICS CORPORATION, a California corporation (the “Company”), and
the Buyers listed on Schedule I attached hereto (individually, a “Buyer” or
collectively “Buyers”).

 

WITNESSETH

 

WHEREAS, the Company and the Buyer(s) are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(2) and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by
the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “Securities Act”);

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Buyer(s), as provided
herein, and the Buyer(s) shall purchase up to Sixteen Million Dollars
($16,000,000) of secured convertible debentures (the “Convertible Debentures”),
which shall be convertible into shares of the Company’s common stock, no par
value (the “Common Stock”) (as converted, the “Conversion Shares”) of which;

 

a.                                             Ten Million Dollars
($10,000,000)] shall be funded on the first (1st)  Trading  Day following the
date hereof (the “First Closing”) provided however that an amount necessary to
pay the holders of those certain 2005 eight percent (8%) convertible debentures
(the “2005 8% Convertible Debentures”) as described in the Disclosure Schedule
attached hereto shall be deposited in escrow with David Gonzalez, Esq. and paid
by him on the same Trading Day to the holders of the 2005 8% Convertible
Debentures and the balance will be paid to the Company;

 

b.                                            Three Million  Dollars
($3,000,000) shall be funded two (2) Trading  Days prior to the date the
registration statement (the “Registration Statement”) is filed, pursuant to the
Investor Registration Rights Agreement dated the date hereof, with the United
States Securities and Exchange Commission (the “SEC”) (the “Second Closing”);
and

 

c.                                             Three Million Dollars
($3,000,000) shall be funded two (2) Trading Day prior to the date the
Registration Statement is declared effective by the SEC (the “Third Closing”)
(each individually referred to as a “Closing” collectively referred to as the
“Closings”), for a total purchase price of Sixteen Million Dollars
($16,000,000), (the “Purchase Price”) in the respective amounts set forth
opposite each Buyer(s) name on Schedule I (the “Subscription Amount”); and

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
(the “Investor Registration Rights Agreement”) pursuant to which the Company has
agreed to provide certain

 

--------------------------------------------------------------------------------


 

registration rights under the Securities Act and the rules and regulations
promulgated there under, and applicable state securities laws; and

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Company and the Buyers are executing and delivering a Security Agreement;
Isonics Vancouver, Inc., Isonics Homeland Security and Defense Corporation, and
Protection Plus Security Corporation, all of which are wholly owned subsidiaries
of the Company, and the Buyers are  executing and delivering a Security
Agreement (all such security agreements shall be referred to as the “Security
Agreement”) pursuant to which the Company and its wholly owned subsidiaries
agreed to provide the Buyers a security interest in Pledged Collateral (as this
term is defined in the each Security Agreement) to secure the Company’s
obligations under this Agreement, the Transaction Documents, or any other
obligations of the Company to the Buyer; and

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering Irrevocable Transfer Agent
Instructions (the “Irrevocable Transfer Agent Instructions”)

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer(s) hereby agree as
follows:

 


1.             PURCHASE AND SALE OF CONVERTIBLE DEBENTURES.


 

(A)           PURCHASE OF CONVERTIBLE DEBENTURES. SUBJECT TO THE SATISFACTION
(OR WAIVER) OF THE TERMS AND CONDITIONS OF THIS AGREEMENT, EACH BUYER AGREES,
SEVERALLY AND NOT JOINTLY, TO PURCHASE AT EACH CLOSING AND THE COMPANY AGREES TO
SELL AND ISSUE TO EACH BUYER, SEVERALLY AND NOT JOINTLY, AT EACH CLOSING,
CONVERTIBLE DEBENTURES IN AMOUNTS CORRESPONDING WITH THE SUBSCRIPTION AMOUNT SET
FORTH OPPOSITE EACH BUYER’S NAME ON SCHEDULE I HERETO.

 

(B)           CLOSING DATE.

 

(I)            THE FIRST CLOSING OF THE PURCHASE AND SALE OF THE CONVERTIBLE
DEBENTURES SHALL TAKE PLACE AT 10:00 A.M. EASTERN STANDARD TIME ON THE FIRST
(1ST)  TRADING  DAY FOLLOWING THE DATE HEREOF, SUBJECT TO NOTIFICATION OF
SATISFACTION OF THE CONDITIONS TO THE FIRST CLOSING SET FORTH HEREIN AND IN
SECTIONS 6 AND 7 BELOW (OR SUCH LATER DATE AS IS MUTUALLY AGREED TO BY THE
COMPANY AND THE BUYER(S)) (THE “FIRST CLOSING DATE”);

 

(II)           THE SECOND CLOSING OF THE PURCHASE AND SALE OF THE CONVERTIBLE
DEBENTURES SHALL TAKE PLACE AT 10:00 A.M. EASTERN STANDARD TIME TWO (2) TRADING 
DAYS PRIOR TO THE DATE THE REGISTRATION STATEMENT IS FILED WITH THE SEC, SUBJECT
TO NOTIFICATION OF SATISFACTION OF THE CONDITIONS TO THE SECOND CLOSING SET
FORTH HEREIN AND IN SECTIONS 6 AND 7 BELOW (OR SUCH LATER DATE AS IS MUTUALLY
AGREED TO BY THE COMPANY AND THE BUYER(S)) (THE “SECOND CLOSING DATE”);

 

(III)          THE THIRD CLOSING OF THE PURCHASE AND SALE OF THE CONVERTIBLE
DEBENTURES SHALL TAKE PLACE AT 10:00 A.M. EASTERN STANDARD TIME TWO (2) TRADING
DAY PRIOR TO THE DATE THE REGISTRATION STATEMENT IS DECLARED EFFECTIVE BY THE
SEC, SUBJECT TO NOTIFICATION OF SATISFACTION OF THE CONDITIONS TO THE THIRD
CLOSING SET FORTH HEREIN AND IN

 

2

--------------------------------------------------------------------------------


 

SECTIONS 6 AND 7 BELOW (OR SUCH LATER DATE AS IS MUTUALLY AGREED TO BY THE
COMPANY AND THE BUYER(S)) (THE “THIRD CLOSING DATE”) (COLLECTIVELY REFERRED TO A
THE “CLOSING DATES”). THE CLOSING SHALL OCCUR ON THE RESPECTIVE CLOSING DATES AT
THE OFFICES OF YORKVILLE ADVISORS, LLC, 3700 HUDSON STREET, SUITE 3700, JERSEY
CITY, NEW JERSEY 07302 (OR SUCH OTHER PLACE AS IS MUTUALLY AGREED TO BY THE
COMPANY AND THE BUYER(S)).

 

(C)           FORM OF PAYMENT. SUBJECT TO THE SATISFACTION OF THE TERMS AND
CONDITIONS OF THIS AGREEMENT, ON THE CLOSING DATES, (I) THE BUYERS SHALL DELIVER
TO THE COMPANY SUCH AGGREGATE PROCEEDS FOR THE CONVERTIBLE DEBENTURES TO BE
ISSUED AND SOLD TO SUCH BUYER(S), MINUS THE FEES TO BE PAID DIRECTLY FROM THE
PROCEEDS THE CLOSINGS AS SET FORTH HEREIN, AND (II) THE COMPANY SHALL DELIVER TO
EACH BUYER, CONVERTIBLE DEBENTURES WHICH SUCH BUYER(S) IS PURCHASING IN AMOUNTS
INDICATED OPPOSITE SUCH BUYER’S NAME ON SCHEDULE I, DULY EXECUTED ON BEHALF OF
THE COMPANY.

 


2.             BUYER’S REPRESENTATIONS AND WARRANTIES.


 

Each Buyer represents and warrants, severally and not jointly, that:

 

(A)           INVESTMENT PURPOSE. EACH BUYER IS ACQUIRING THE CONVERTIBLE
DEBENTURES AND, UPON CONVERSION OF CONVERTIBLE DEBENTURES, THE BUYER WILL
ACQUIRE THE CONVERSION SHARES THEN ISSUABLE, FOR ITS OWN ACCOUNT FOR INVESTMENT
ONLY AND NOT WITH A VIEW TOWARDS, OR FOR RESALE IN CONNECTION WITH, THE PUBLIC
SALE OR DISTRIBUTION THEREOF, EXCEPT PURSUANT TO SALES REGISTERED OR EXEMPTED
UNDER THE SECURITIES ACT; PROVIDED, HOWEVER, THAT BY MAKING THE REPRESENTATIONS
HEREIN, SUCH BUYER RESERVES THE RIGHT TO DISPOSE OF THE CONVERSION SHARES AT ANY
TIME IN ACCORDANCE WITH OR PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
COVERING SUCH CONVERSION SHARES OR AN AVAILABLE EXEMPTION UNDER THE SECURITIES
ACT.

 

(B)           ACCREDITED INVESTOR STATUS. EACH BUYER IS AN “ACCREDITED INVESTOR”
AS THAT TERM IS DEFINED IN RULE 501(A)(3) OF REGULATION D.

 

(C)           RELIANCE ON EXEMPTIONS. EACH BUYER UNDERSTANDS THAT THE
CONVERTIBLE DEBENTURES ARE BEING OFFERED AND SOLD TO IT IN RELIANCE ON SPECIFIC
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF UNITED STATES FEDERAL AND STATE
SECURITIES LAWS AND THAT THE COMPANY IS RELYING IN PART UPON THE TRUTH AND
ACCURACY OF, AND SUCH BUYER’S COMPLIANCE WITH, THE REPRESENTATIONS, WARRANTIES,
AGREEMENTS, ACKNOWLEDGMENTS AND UNDERSTANDINGS OF SUCH BUYER SET FORTH HEREIN IN
ORDER TO DETERMINE THE AVAILABILITY OF SUCH EXEMPTIONS AND THE ELIGIBILITY OF
SUCH BUYER TO ACQUIRE SUCH SECURITIES.

 

(D)           INFORMATION. EACH BUYER AND ITS ADVISORS (AND HIS OR, ITS
COUNSEL), IF ANY, HAVE BEEN FURNISHED WITH ALL MATERIALS RELATING TO THE
BUSINESS, FINANCES AND OPERATIONS OF THE COMPANY AND INFORMATION HE DEEMED
MATERIAL TO MAKING AN INFORMED INVESTMENT DECISION REGARDING HIS PURCHASE OF THE
CONVERTIBLE DEBENTURES AND THE CONVERSION SHARES, WHICH HAVE BEEN REQUESTED BY
SUCH BUYER. EACH BUYER AND ITS ADVISORS, IF ANY, HAVE BEEN AFFORDED THE
OPPORTUNITY TO ASK QUESTIONS OF THE COMPANY AND ITS MANAGEMENT. NEITHER SUCH
INQUIRIES NOR ANY OTHER DUE DILIGENCE INVESTIGATIONS CONDUCTED BY SUCH BUYER OR
ITS ADVISORS, IF ANY, OR ITS REPRESENTATIVES SHALL MODIFY, AMEND OR AFFECT SUCH
BUYER’S RIGHT TO RELY ON THE COMPANY’S REPRESENTATIONS AND WARRANTIES CONTAINED
IN SECTION 3 BELOW. EACH BUYER UNDERSTANDS THAT ITS

 

3

--------------------------------------------------------------------------------


 

INVESTMENT IN THE CONVERTIBLE DEBENTURES AND THE CONVERSION SHARES INVOLVES A
HIGH DEGREE OF RISK. EACH BUYER IS IN A POSITION REGARDING THE COMPANY, WHICH,
BASED UPON EMPLOYMENT, FAMILY RELATIONSHIP OR ECONOMIC BARGAINING POWER, ENABLED
AND ENABLES SUCH BUYER TO OBTAIN INFORMATION FROM THE COMPANY IN ORDER TO
EVALUATE THE MERITS AND RISKS OF THIS INVESTMENT. EACH BUYER HAS SOUGHT SUCH
ACCOUNTING, LEGAL AND TAX ADVICE, AS IT HAS CONSIDERED NECESSARY TO MAKE AN
INFORMED INVESTMENT DECISION WITH RESPECT TO ITS ACQUISITION OF THE CONVERTIBLE
DEBENTURES AND THE CONVERSION SHARES.

 

(E)           NO GOVERNMENTAL REVIEW. EACH BUYER UNDERSTANDS THAT NO UNITED
STATES FEDERAL OR STATE AGENCY OR ANY OTHER GOVERNMENT OR GOVERNMENTAL AGENCY
HAS PASSED ON OR MADE ANY RECOMMENDATION OR ENDORSEMENT OF THE CONVERTIBLE
DEBENTURES OR THE CONVERSION SHARES, OR THE FAIRNESS OR SUITABILITY OF THE
INVESTMENT IN THE CONVERTIBLE DEBENTURES OR THE CONVERSION SHARES, NOR HAVE SUCH
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THE OFFERING OF THE
CONVERTIBLE DEBENTURES OR THE CONVERSION SHARES.

 

(F)            TRANSFER OR RESALE. EACH BUYER UNDERSTANDS THAT EXCEPT AS
PROVIDED IN THE INVESTOR REGISTRATION RIGHTS AGREEMENT: (I) THE CONVERTIBLE
DEBENTURES HAVE NOT BEEN AND ARE NOT BEING REGISTERED UNDER THE SECURITIES ACT
OR ANY STATE SECURITIES LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED OR
TRANSFERRED UNLESS (A) SUBSEQUENTLY REGISTERED THEREUNDER, OR (B) SUCH BUYER
SHALL HAVE DELIVERED TO THE COMPANY AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, TO THE EFFECT THAT SUCH SECURITIES TO BE SOLD, ASSIGNED OR
TRANSFERRED MAY BE SOLD, ASSIGNED OR TRANSFERRED PURSUANT TO AN EXEMPTION FROM
SUCH REGISTRATION REQUIREMENTS; (II) ANY SALE OF SUCH SECURITIES MADE IN
RELIANCE ON RULE 144 UNDER THE SECURITIES ACT (OR A SUCCESSOR RULE
THERETO) (“RULE 144”) MAY BE MADE ONLY IN ACCORDANCE WITH THE TERMS OF RULE 144
AND FURTHER, IF RULE 144 IS NOT APPLICABLE, ANY RESALE OF SUCH SECURITIES UNDER
CIRCUMSTANCES IN WHICH THE SELLER (OR THE PERSON THROUGH WHOM THE SALE IS MADE)
MAY BE DEEMED TO BE AN UNDERWRITER (AS THAT TERM IS DEFINED IN THE SECURITIES
ACT) MAY REQUIRE COMPLIANCE WITH SOME OTHER EXEMPTION UNDER THE SECURITIES ACT
OR THE RULES AND REGULATIONS OF THE SEC THEREUNDER; AND (III) NEITHER THE
COMPANY NOR ANY OTHER PERSON IS UNDER ANY OBLIGATION TO REGISTER SUCH SECURITIES
UNDER THE SECURITIES ACT OR ANY STATE SECURITIES LAWS OR TO COMPLY WITH THE
TERMS AND CONDITIONS OF ANY EXEMPTION THEREUNDER. THE COMPANY RESERVES THE RIGHT
TO PLACE STOP TRANSFER INSTRUCTIONS AGAINST THE SHARES AND CERTIFICATES FOR THE
CONVERSION SHARES.

 

(G)           LEGENDS. EACH BUYER UNDERSTANDS THAT THE CERTIFICATES OR OTHER
INSTRUMENTS REPRESENTING THE CONVERTIBLE DEBENTURES AND OR THE CONVERSION SHARES
SHALL BEAR A RESTRICTIVE LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM (AND A STOP
TRANSFER ORDER MAY BE PLACED AGAINST TRANSFER OF SUCH STOCK CERTIFICATES):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A VIEW
TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE

 

4

--------------------------------------------------------------------------------


 

SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.

 

The legend set forth above shall be removed and the Company within three (3)
Trading Days shall issue a certificate without such legend to the holder of the
Conversion Shares upon which it is stamped, if, unless otherwise required by
state securities laws, (i) in connection with a sale transaction, provided the
Conversion Shares are registered under the Securities Act and the holder (any
broker-dealer engaged in the sale of the Conversion Shares) represents to the
Company that the Conversion Shares have been or will be sold in accordance with
the Plan of Distribution as set forth in the registration statement, or (ii) in
connection with a sale transaction, after such holder provides the Company with
an opinion of counsel, which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions, to the effect that
a public sale, assignment or transfer of the Conversion Shares may be made
without registration under the Securities Act.

 

(H)           AUTHORIZATION, ENFORCEMENT. THIS AGREEMENT HAS BEEN DULY AND
VALIDLY AUTHORIZED, EXECUTED AND DELIVERED ON BEHALF OF SUCH BUYER AND IS A
VALID AND BINDING AGREEMENT OF SUCH BUYER ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY GENERAL PRINCIPLES OF
EQUITY OR APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM,
LIQUIDATION AND OTHER SIMILAR LAWS RELATING TO, OR AFFECTING GENERALLY, THE
ENFORCEMENT OF APPLICABLE CREDITORS’ RIGHTS AND REMEDIES.

 

(I)            RECEIPT OF DOCUMENTS. EACH BUYER AND HIS OR ITS COUNSEL HAS
RECEIVED AND READ IN THEIR ENTIRETY:  (I) THIS AGREEMENT AND EACH
REPRESENTATION, WARRANTY AND COVENANT SET FORTH HEREIN AND THE TRANSACTION
DOCUMENTS (AS DEFINED HEREIN); (II) ALL DUE DILIGENCE AND OTHER INFORMATION
NECESSARY TO VERIFY THE ACCURACY AND COMPLETENESS OF SUCH REPRESENTATIONS,
WARRANTIES AND COVENANTS; (III) THE COMPANY’S FORM 10-KSB FOR THE FISCAL YEAR
ENDED APRIL 30, 2005; (IV) THE COMPANY’S FORM 10-QSB FOR THE FISCAL QUARTER
ENDED JULY 31, 2005, OCTOBER 31, 2005, AND JANUARY 31, 2006; (V) ALL FORMS 8-K
FILED SUBSEQUENT TO THE FLING OF THE COMPANY’S FORM 10-KSB FOR THE FISCAL YEAR
ENDED APRIL 30, 2005; AND (VI) ANSWERS TO ALL QUESTIONS EACH BUYER SUBMITTED TO
THE COMPANY REGARDING AN INVESTMENT IN THE COMPANY; AND EACH BUYER HAS RELIED ON
THE INFORMATION CONTAINED THEREIN AND HAS NOT BEEN FURNISHED ANY OTHER
DOCUMENTS, LITERATURE, MEMORANDUM OR PROSPECTUS.

 

(J)            DUE FORMATION OF CORPORATE AND OTHER BUYERS. IF THE BUYER(S) IS A
CORPORATION, TRUST, PARTNERSHIP OR OTHER ENTITY THAT IS NOT AN INDIVIDUAL
PERSON, IT HAS BEEN FORMED AND VALIDLY EXISTS AND HAS NOT BEEN ORGANIZED FOR THE
SPECIFIC PURPOSE OF PURCHASING THE CONVERTIBLE DEBENTURES AND IS NOT PROHIBITED
FROM DOING SO.

 

(K)           GOOD FUNDS. ALL PURCHASE PAYMENTS TRANSFERRED OR THAT MAY BE
TRANSFERRED TO THE COMPANY PURSUANT TO THIS AGREEMENT ORIGINATED DIRECTLY FROM A
BANK OR BROKERAGE ACCOUNT IN THE NAME OF THE INVESTOR LOCATED WITHIN THE UNITED
STATES OF AMERICA OR ANOTHER COMPLIANT JURISDICTION AS DEFINED IN BY THE
FINANCIAL ACTION TASK FORCE ON MONEY LAUNDERING (FOUND AT
HTTP://WWW.OECD.ORG/FATF/).

 

5

--------------------------------------------------------------------------------


 

(L)            NO LEGAL ADVICE FROM THE COMPANY. EACH BUYER ACKNOWLEDGES, THAT
IT HAD THE OPPORTUNITY TO REVIEW THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT WITH HIS OR ITS OWN LEGAL COUNSEL AND INVESTMENT
AND TAX ADVISORS. EACH BUYER IS RELYING SOLELY ON SUCH COUNSEL AND ADVISORS AND
NOT ON ANY STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY OF ITS
REPRESENTATIVES OR AGENTS FOR LEGAL, TAX OR INVESTMENT ADVICE WITH RESPECT TO
THIS INVESTMENT, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE
SECURITIES LAWS OF ANY JURISDICTION.

 


3.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


 

The Company represents and warrants as of the date hereof to each of the Buyers
that, except as set forth in the SEC Documents (as defined herein) or in the
Disclosure Schedule attached hereto (the “Disclosure Schedule”):

 

(A)           ORGANIZATION AND QUALIFICATION. THE COMPANY AND ITS SUBSIDIARIES
ARE CORPORATIONS DULY ORGANIZED AND VALIDLY EXISTING IN GOOD STANDING UNDER THE
LAWS OF THE JURISDICTION IN WHICH THEY ARE INCORPORATED, AND HAVE THE REQUISITE
CORPORATE POWER TO OWN THEIR PROPERTIES AND TO CARRY ON THEIR BUSINESS AS NOW
BEING CONDUCTED. EACH OF THE COMPANY AND ITS SUBSIDIARIES IS DULY QUALIFIED AS A
FOREIGN CORPORATION TO DO BUSINESS AND IS IN GOOD STANDING IN EVERY JURISDICTION
IN WHICH THE NATURE OF THE BUSINESS CONDUCTED BY IT MAKES SUCH QUALIFICATION
NECESSARY, EXCEPT TO THE EXTENT THAT THE FAILURE TO BE SO QUALIFIED OR BE IN
GOOD STANDING WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE COMPANY AND ITS
SUBSIDIARIES TAKEN AS A WHOLE.

 

(B)           AUTHORIZATION, ENFORCEMENT, COMPLIANCE WITH OTHER INSTRUMENTS.
(I) THE COMPANY HAS THE REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO
AND PERFORM THIS AGREEMENT, THE SECURITY AGREEMENT, THE INVESTOR REGISTRATION
RIGHTS AGREEMENT, THE IRREVOCABLE TRANSFER AGENT AGREEMENT, AND ANY RELATED
AGREEMENTS (COLLECTIVELY THE “TRANSACTION DOCUMENTS”) AND TO ISSUE THE
CONVERTIBLE DEBENTURES AND THE CONVERSION SHARES IN ACCORDANCE WITH THE TERMS
HEREOF AND THEREOF, (II) THE EXECUTION AND DELIVERY OF THE TRANSACTION DOCUMENTS
BY THE COMPANY AND THE CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY, INCLUDING, WITHOUT LIMITATION, THE ISSUANCE OF THE
CONVERTIBLE DEBENTURES THE CONVERSION SHARES  AND THE RESERVATION FOR ISSUANCE
AND THE ISSUANCE OF THE CONVERSION SHARES ISSUABLE UPON CONVERSION OR EXERCISE
THEREOF, HAVE BEEN DULY AUTHORIZED BY THE COMPANY’S BOARD OF DIRECTORS AND NO
FURTHER CONSENT OR AUTHORIZATION IS REQUIRED BY THE COMPANY, ITS BOARD OF
DIRECTORS OR ITS STOCKHOLDERS EXCEPT AS MAY BE NECESSARY TO COMPLY WITH THE
REQUIREMENTS OF THE NASDAQ CAPITAL MARKET, (III) THE TRANSACTION DOCUMENTS HAVE
BEEN DULY EXECUTED AND DELIVERED BY THE COMPANY, (IV) THE TRANSACTION DOCUMENTS
CONSTITUTE THE VALID AND BINDING OBLIGATIONS OF THE COMPANY ENFORCEABLE AGAINST
THE COMPANY IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE
LIMITED BY GENERAL PRINCIPLES OF EQUITY OR APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM, LIQUIDATION OR SIMILAR LAWS RELATING TO, OR
AFFECTING GENERALLY, THE ENFORCEMENT OF CREDITORS’ RIGHTS AND REMEDIES. THE
AUTHORIZED OFFICER OF THE COMPANY EXECUTING THE TRANSACTION DOCUMENTS KNOWS OF
NO REASON WHY THE COMPANY CANNOT FILE THE REGISTRATION STATEMENT AS REQUIRED
UNDER THE INVESTOR REGISTRATION RIGHTS AGREEMENT OR PERFORM ANY OF THE COMPANY’S
OTHER OBLIGATIONS UNDER SUCH DOCUMENTS.

 

6

--------------------------------------------------------------------------------


 

(C)           CAPITALIZATION.

 

(I)            THE AUTHORIZED CAPITAL STOCK OF THE COMPANY CONSISTS OF
75,000,000 SHARES OF COMMON STOCK AND 10,000,000 SHARES OF PREFERRED STOCK, NO
PAR VALUE  (“PREFERRED STOCK”) OF WHICH 43,700,779 SHARES OF COMMON STOCK AND
ZERO SHARES OF PREFERRED STOCK ARE ISSUED AND OUTSTANDING. UPON THE ACCEPTANCE
OF CERTAIN FILINGS WITH THE CALIFORNIA SECRETARY OF STATE, THE AUTHORIZED
PREFERRED STOCK WILL BE REDUCED TO 7,650,000 SHARES. ALL OF SUCH OUTSTANDING
SHARES HAVE BEEN VALIDLY ISSUED AND ARE FULLY PAID AND NONASSESSABLE.

 

(II)           NO SHARES OF COMMON STOCK ARE SUBJECT TO PREEMPTIVE RIGHTS OR ANY
OTHER SIMILAR RIGHTS.

 

(III)          AS OF THE DATE OF THIS AGREEMENT, (A) THERE ARE NO OUTSTANDING
OPTIONS, WARRANTS, SCRIP, RIGHTS TO SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY
CHARACTER WHATSOEVER RELATING TO, OR SECURITIES OR RIGHTS CONVERTIBLE INTO, ANY
SHARES OF CAPITAL STOCK OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR CONTRACTS,
COMMITMENTS, UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS OR MAY BECOME BOUND TO ISSUE ADDITIONAL SHARES OF CAPITAL STOCK
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR OPTIONS, WARRANTS, SCRIP, RIGHTS TO
SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR
SECURITIES OR RIGHTS CONVERTIBLE INTO, ANY SHARES OF CAPITAL STOCK OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES, (B) THERE ARE NO OUTSTANDING DEBT SECURITIES
AND (C) THERE ARE NO AGREEMENTS OR ARRANGEMENTS UNDER WHICH THE COMPANY OR ANY
OF ITS SUBSIDIARIES IS OBLIGATED TO REGISTER THE SALE OF ANY OF THEIR SECURITIES
UNDER THE SECURITIES ACT (EXCEPT PURSUANT TO THE REGISTRATION RIGHTS AGREEMENT)
AND (D) THERE ARE NO OUTSTANDING REGISTRATION STATEMENTS AND THERE ARE NO
OUTSTANDING COMMENT LETTERS FROM THE SEC OR ANY OTHER REGULATORY AGENCY, IN EACH
CASE EXCEPT AS SET FORTH IN THE DISCLOSURE SCHEDULE.

 

(IV)          THERE ARE NO SECURITIES OR INSTRUMENTS CONTAINING ANTI-DILUTION OR
SIMILAR PROVISIONS THAT WILL BE TRIGGERED BY THE ISSUANCE OF THE CONVERTIBLE
DEBENTURES AS DESCRIBED IN THIS AGREEMENT EXCEPT IN CONNECTION WITH THE 2005 8%
CONVERTIBLE DEBENTURES AND WARRANTS ISSUED TO THE PURCHASERS OF THE 2005 8%
CONVERTIBLE DEBENTURES AND THE ANTI-DILUTION PROVISIONS OF OTHER OPTIONS AND
WARRANTS OUTSTANDING OR ISSUABLE IN ACCORDANCE WITH THE COMPANY’S AUTHORIZED
STOCK OPTION PLANS.

 

(V)           THE COMPANY HAS FURNISHED TO THE BUYER TRUE AND CORRECT COPIES OF
THE COMPANY’S ARTICLES OF INCORPORATION, AS AMENDED AND AS IN EFFECT ON THE DATE
HEREOF (THE “ARTICLES OF INCORPORATION”) (INCLUDING CERTAIN AMENDMENTS TO BE
FILED WITH THE CALIFORNIA SECRETARY OF STATE), AND THE COMPANY’S BY-LAWS, AS IN
EFFECT ON THE DATE HEREOF (THE “BY-LAWS”). THE COMPANY’S REPORTS FILED UNDER THE
SECURITIES EXCHANGE ACT OF 1934 PROVIDE INFORMATION REGARDING THE TERMS OF ALL
SECURITIES CONVERTIBLE INTO OR EXERCISABLE FOR COMMON STOCK AND THE MATERIAL
RIGHTS OF THE HOLDERS THEREOF IN RESPECT THERETO OTHER THAN STOCK OPTIONS ISSUED
TO EMPLOYEES AND CONSULTANTS.

 

(D)           ISSUANCE OF SECURITIES. THE CONVERTIBLE DEBENTURES ARE DULY
AUTHORIZED AND, UPON ISSUANCE IN ACCORDANCE WITH THE TERMS HEREOF, SHALL BE DULY
ISSUED, FULLY PAID AND NONASSESSABLE, ARE FREE FROM ALL TAXES, LIENS AND CHARGES
WITH RESPECT TO THE ISSUE THEREOF SUBJECT, HOWEVER, TO THE REQUIREMENT THAT THE
COMPANY INCREASE ITS AUTHORIZED CAPITALIZATION TO PROVIDE FOR THE CONVERSION
SHARES AS SET FORTH IN SECTION 4(O) HEREOF. THE CONVERSION SHARES ISSUABLE UPON
CONVERSION OF THE CONVERTIBLE DEBENTURES HAVE BEEN DULY AUTHORIZED AND RESERVED

 

7

--------------------------------------------------------------------------------


 

FOR ISSUANCE. UPON CONVERSION OR EXERCISE IN ACCORDANCE WITH THE CONVERTIBLE
DEBENTURES AND SUBJECT TO THE REQUIREMENTS OF SECTION 4(O) HEREOF, THE
CONVERSION SHARES WILL BE DULY ISSUED, FULLY PAID AND NONASSESSABLE.

 

(E)           NO CONFLICTS.

 

(1)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTION
DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY WILL NOT (I) RESULT IN A VIOLATION OF THE ARTICLES OF
INCORPORATION, ANY CERTIFICATE OF DESIGNATIONS OF ANY OUTSTANDING SERIES OF
PREFERRED STOCK OF THE COMPANY OR THE BY-LAWS OR (II) CONFLICT WITH OR
CONSTITUTE A DEFAULT (OR AN EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH
WOULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION,
AMENDMENT, ACCELERATION OR CANCELLATION OF, ANY AGREEMENT, INDENTURE OR
INSTRUMENT TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY, OR RESULT
IN A VIOLATION OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT OR DECREE
(INCLUDING FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS AND THE RULES AND
REGULATIONS OF THE NADSAQ CAPITAL MARKET ON WHICH THE COMMON STOCK IS QUOTED)
APPLICABLE TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR BY WHICH ANY PROPERTY OR
ASSET OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS BOUND OR AFFECTED EXCEPT TO
THE EXTENT ANY HOLDER OF THE COMPANY’S 2005 8% CONVERTIBLE DEBENTURES OR
WARRANTS ISSUED IN CONNECTION THEREWITH HAVE FAILED TO CONSENT TO OR WAIVE THE
PROHIBITIONS AGAINST VARIABLE RATE TRANSACTIONS (AS THAT TERM IS DEFINED IN THE
SECURITIES PURCHASE AGREEMENT PURSUANT TO WHICH THE 2005 8% CONVERTIBLE
DEBENTURES WERE PURCHASED).

 

(2)           NEITHER THE COMPANY NOR ITS SUBSIDIARIES IS IN VIOLATION OF ANY
TERM OF OR IN DEFAULT UNDER ITS ARTICLES OF INCORPORATION OR BY-LAWS OR THEIR
ORGANIZATIONAL CHARTER OR BY-LAWS, RESPECTIVELY, OR ANY MATERIAL CONTRACT,
AGREEMENT, MORTGAGE, INDEBTEDNESS, INDENTURE, INSTRUMENT, JUDGMENT, DECREE OR
ORDER OR ANY STATUTE, RULE OR REGULATION APPLICABLE TO THE COMPANY OR ITS
SUBSIDIARIES EXCEPT: A FAILURE TO PAY SUMS REQUIRED UNDER AN AGREEMENT DATED
SEPTEMBER 1, 2005, BETWEEN THE COMPANY AND LUCENT TECHNOLOGIES, INC. (THE
“LUCENT AGREEMENT”) AND (II) TO THE EXTENT THAT THE COMPANY IS REQUIRED TO AMEND
ITS ARTICLES OF INCORPORATION TO REFLECT ITS CURRENT CAPITALIZATION (A PROCESS
THAT IS ONGOING WITH THE CALIFORNIA SECRETARY OF STATE) AND INTENDS TO INCREASE
ITS AUTHORIZED CAPITALIZATION AS CONTEMPLATED IN SECTION 4(O).

 

(3)           THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES IS NOT BEING
CONDUCTED, AND SHALL NOT BE CONDUCTED IN VIOLATION OF ANY MATERIAL LAW,
ORDINANCE, OR REGULATION OF ANY GOVERNMENTAL ENTITY.

 

(4)           EXCEPT AS SPECIFICALLY CONTEMPLATED BY THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, THE REQUIREMENTS OF THE NASDAQ CAPITAL MARKET) AND AS
REQUIRED UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS, THE
COMPANY IS NOT REQUIRED TO OBTAIN ANY CONSENT, AUTHORIZATION OR ORDER OF, OR
MAKE ANY FILING OR REGISTRATION WITH, ANY COURT OR GOVERNMENTAL AGENCY IN ORDER
FOR IT TO EXECUTE, DELIVER OR PERFORM ANY OF ITS OBLIGATIONS UNDER OR
CONTEMPLATED BY THIS AGREEMENT OR THE REGISTRATION RIGHTS AGREEMENT IN
ACCORDANCE WITH THE TERMS HEREOF OR THEREOF. ALL CONSENTS, AUTHORIZATIONS,
ORDERS, FILINGS AND REGISTRATIONS WHICH THE COMPANY IS REQUIRED TO OBTAIN
PURSUANT TO THE PRECEDING SENTENCE HAVE BEEN OBTAINED OR EFFECTED ON OR PRIOR TO
THE DATE HEREOF. EXCEPT AS CONTEMPLATED BY THIS AGREEMENT, THE COMPANY AND ITS

 

8

--------------------------------------------------------------------------------


 

SUBSIDIARIES ARE UNAWARE OF ANY FACTS OR CIRCUMSTANCE, WHICH MIGHT GIVE RISE TO
ANY OF THE FOREGOING.

 

(F)            SEC DOCUMENTS: FINANCIAL STATEMENTS. SINCE APRIL 1, 2005, THE
COMPANY HAS FILED ALL REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS
REQUIRED TO BE FILED BY IT WITH THE SEC UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED (THE “EXCHANGE ACT”) (ALL OF THE FOREGOING FILED PRIOR TO THE
DATE HEREOF OR AMENDED AFTER THE DATE HEREOF AND ALL EXHIBITS INCLUDED THEREIN
AND FINANCIAL STATEMENTS AND SCHEDULES THERETO AND DOCUMENTS INCORPORATED BY
REFERENCE THEREIN, BEING HEREINAFTER REFERRED TO AS THE “SEC DOCUMENTS”). THE
COMPANY HAS DELIVERED TO THE BUYERS OR THEIR REPRESENTATIVES, OR MADE AVAILABLE
THROUGH THE SEC’S WEBSITE AT HTTP://WWW.SEC.GOV., TRUE AND COMPLETE COPIES OF
THE SEC DOCUMENTS. AS OF THEIR RESPECTIVE DATES, THE FINANCIAL STATEMENTS OF THE
COMPANY DISCLOSED IN THE SEC DOCUMENTS (THE “FINANCIAL STATEMENTS”) COMPLIED AS
TO FORM IN ALL MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND THE
PUBLISHED RULES AND REGULATIONS OF THE SEC WITH RESPECT THERETO. SUCH FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, CONSISTENTLY APPLIED, DURING THE PERIODS INVOLVED (EXCEPT (I) AS MAY
BE OTHERWISE INDICATED IN SUCH FINANCIAL STATEMENTS OR THE NOTES THERETO, OR
(II) IN THE CASE OF UNAUDITED INTERIM STATEMENTS, TO THE EXTENT THEY MAY EXCLUDE
FOOTNOTES OR MAY BE CONDENSED OR SUMMARY STATEMENTS) AND, FAIRLY PRESENT IN ALL
MATERIAL RESPECTS THE FINANCIAL POSITION OF THE COMPANY AS OF THE DATES THEREOF
AND THE RESULTS OF ITS OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED
(SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO NORMAL YEAR-END AUDIT
ADJUSTMENTS). NO OTHER INFORMATION PROVIDED BY OR ON BEHALF OF THE COMPANY TO
THE BUYER WHICH IS NOT INCLUDED IN THE SEC DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, INFORMATION REFERRED TO IN THIS AGREEMENT, CONTAINS ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING.

 

(G)           10(B)-5. THE SEC DOCUMENTS DO NOT INCLUDE ANY UNTRUE STATEMENTS OF
MATERIAL FACT, NOR DO THEY OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED
THEREIN NECESSARY TO MAKE THE STATEMENTS MADE, IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING.

 

(H)           ABSENCE OF LITIGATION. THERE IS NO ACTION, SUIT, PROCEEDING,
INQUIRY OR INVESTIGATION BEFORE OR BY ANY COURT, PUBLIC BOARD, GOVERNMENT
AGENCY, SELF-REGULATORY ORGANIZATION OR BODY KNOWN TO BE PENDING AGAINST OR
AFFECTING THE COMPANY, THE COMMON STOCK OR ANY OF THE COMPANY’S SUBSIDIARIES,
WHEREIN AN UNFAVORABLE DECISION, RULING OR FINDING WOULD (I) HAVE A MATERIAL
ADVERSE EFFECT ON THE TRANSACTIONS CONTEMPLATED HEREBY (II) ADVERSELY AFFECT THE
VALIDITY OR ENFORCEABILITY OF, OR THE AUTHORITY OR ABILITY OF THE COMPANY TO
PERFORM ITS OBLIGATIONS UNDER, THIS AGREEMENT OR ANY OF THE DOCUMENTS
CONTEMPLATED HEREIN, OR (III) HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS,
OPERATIONS, PROPERTIES, FINANCIAL CONDITION OR RESULTS OF  OPERATIONS OF THE
COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE.

 

(I)            ACKNOWLEDGMENT REGARDING BUYER’S PURCHASE OF THE CONVERTIBLE
DEBENTURES. THE COMPANY ACKNOWLEDGES AND AGREES THAT THE BUYER(S) IS ACTING
SOLELY IN THE CAPACITY OF AN ARM’S LENGTH PURCHASER WITH RESPECT TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY. THE COMPANY FURTHER
ACKNOWLEDGES THAT THE BUYER(S) IS NOT ACTING AS A FINANCIAL ADVISOR OR FIDUCIARY
OF THE COMPANY (OR IN ANY SIMILAR CAPACITY) WITH RESPECT TO THIS

 

9

--------------------------------------------------------------------------------


 

AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND ANY ADVICE GIVEN BY THE
BUYER(S) OR ANY OF THEIR RESPECTIVE REPRESENTATIVES OR AGENTS IN CONNECTION WITH
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY IS MERELY INCIDENTAL TO
SUCH BUYER’S PURCHASE OF THE CONVERTIBLE DEBENTURES OR THE CONVERSION SHARES.
THE COMPANY FURTHER REPRESENTS TO THE BUYER THAT THE COMPANY’S DECISION TO ENTER
INTO THIS AGREEMENT HAS BEEN BASED SOLELY ON THE INDEPENDENT EVALUATION BY THE
COMPANY AND ITS REPRESENTATIVES.

 

(J)            NO GENERAL SOLICITATION. NEITHER THE COMPANY, NOR ANY OF ITS
AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS ENGAGED IN ANY
FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING (WITHIN THE MEANING OF
REGULATION D UNDER THE SECURITIES ACT) IN CONNECTION WITH THE OFFER OR SALE OF
THE CONVERTIBLE DEBENTURES OR THE CONVERSION SHARES.

 

(K)           NO INTEGRATED OFFERING. NEITHER THE COMPANY, NOR ANY OF ITS
AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF HAS, DIRECTLY OR
INDIRECTLY, MADE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED ANY OFFERS TO
BUY ANY SECURITY, UNDER CIRCUMSTANCES THAT WOULD REQUIRE REGISTRATION OF THE
CONVERTIBLE DEBENTURES OR THE CONVERSION SHARES UNDER THE SECURITIES ACT OR
CAUSE THIS OFFERING OF THE CONVERTIBLE DEBENTURES OR THE CONVERSION SHARES TO BE
INTEGRATED WITH PRIOR OFFERINGS BY THE COMPANY FOR PURPOSES OF THE SECURITIES
ACT WHERE SUCH INTEGRATION WOULD RESULT IN AN EXEMPTION NOT BEING AVAILABLE FOR
THE TRANSACTIONS CONTEMPLATED HEREIN.

 

(L)            EMPLOYEE RELATIONS. NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS INVOLVED IN ANY LABOR DISPUTE NOR, TO THE KNOWLEDGE OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES, IS ANY SUCH DISPUTE THREATENED. NONE OF THE
COMPANY’S OR ITS SUBSIDIARIES’ EMPLOYEES IS A MEMBER OF A UNION AND THE COMPANY
AND ITS SUBSIDIARIES BELIEVE THAT THEIR RELATIONS WITH THEIR EMPLOYEES ARE GOOD.

 

(M)          INTELLECTUAL PROPERTY RIGHTS. THE COMPANY AND ITS SUBSIDIARIES OWN
OR POSSESS ADEQUATE RIGHTS OR LICENSES TO USE ALL TRADEMARKS, TRADE NAMES,
SERVICE MARKS, SERVICE MARK REGISTRATIONS, SERVICE NAMES, PATENTS, PATENT
RIGHTS, COPYRIGHTS, INVENTIONS, LICENSES, APPROVALS, GOVERNMENTAL
AUTHORIZATIONS, TRADE SECRETS AND RIGHTS NECESSARY TO CONDUCT THEIR RESPECTIVE
BUSINESSES AS NOW CONDUCTED EXCEPT TO THE EXTENT THE COMPANY RISKS LOSING
CERTAIN RIGHTS TO INTELLECTUAL PROPERTY AS A RESULT OF ITS NON-PAYMENT OF AN
OBLIGATION ARISING UNDER THE LUCENT AGREEMENT. THE COMPANY AND ITS SUBSIDIARIES
DO NOT HAVE ANY KNOWLEDGE OF ANY INFRINGEMENT BY THE COMPANY OR ITS SUBSIDIARIES
OF TRADEMARK, TRADE NAME RIGHTS, PATENTS, PATENT RIGHTS, COPYRIGHTS, INVENTIONS,
LICENSES, SERVICE NAMES, SERVICE MARKS, SERVICE MARK REGISTRATIONS, TRADE SECRET
OR OTHER SIMILAR RIGHTS OF OTHERS, AND, TO THE KNOWLEDGE OF THE COMPANY THERE IS
NO CLAIM, ACTION OR PROCEEDING BEING MADE OR BROUGHT AGAINST, OR TO THE
COMPANY’S KNOWLEDGE, BEING THREATENED AGAINST, THE COMPANY OR ITS SUBSIDIARIES
REGARDING TRADEMARK, TRADE NAME, PATENTS, PATENT RIGHTS, INVENTION, COPYRIGHT,
LICENSE, SERVICE NAMES, SERVICE MARKS, SERVICE MARK REGISTRATIONS, TRADE SECRET
OR OTHER INFRINGEMENT; AND THE COMPANY AND ITS SUBSIDIARIES ARE UNAWARE OF ANY
FACTS OR CIRCUMSTANCES WHICH MIGHT GIVE RISE TO ANY OF THE FOREGOING.

 

(N)           ENVIRONMENTAL LAWS. THE COMPANY AND ITS SUBSIDIARIES ARE (I) IN
COMPLIANCE WITH ANY AND ALL APPLICABLE FOREIGN, FEDERAL, STATE AND LOCAL LAWS
AND REGULATIONS RELATING TO THE PROTECTION OF HUMAN HEALTH AND SAFETY, THE
ENVIRONMENT OR HAZARDOUS OR TOXIC SUBSTANCES OR WASTES, POLLUTANTS OR
CONTAMINANTS (“ENVIRONMENTAL LAWS”), (II) HAVE RECEIVED ALL

 

10

--------------------------------------------------------------------------------


 

PERMITS, LICENSES OR OTHER APPROVALS REQUIRED OF THEM UNDER APPLICABLE
ENVIRONMENTAL LAWS TO CONDUCT THEIR RESPECTIVE BUSINESSES AND (III) ARE IN
COMPLIANCE WITH ALL TERMS AND CONDITIONS OF ANY SUCH PERMIT, LICENSE OR
APPROVAL.

 

(O)           TITLE. ANY REAL PROPERTY AND FACILITIES HELD UNDER LEASE BY THE
COMPANY AND ITS SUBSIDIARIES ARE HELD BY THEM UNDER VALID, SUBSISTING AND
ENFORCEABLE LEASES WITH SUCH EXCEPTIONS AS ARE NOT MATERIAL AND DO NOT INTERFERE
WITH THE USE MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY AND BUILDINGS BY THE
COMPANY AND ITS SUBSIDIARIES.

 

(P)           INSURANCE. THE COMPANY AND EACH OF ITS SUBSIDIARIES ARE INSURED BY
INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS
AND IN SUCH AMOUNTS AS MANAGEMENT OF THE COMPANY BELIEVES TO BE PRUDENT AND
CUSTOMARY IN THE BUSINESSES IN WHICH THE COMPANY AND ITS SUBSIDIARIES ARE
ENGAGED. NEITHER THE COMPANY NOR ANY SUCH SUBSIDIARY HAS BEEN REFUSED ANY
INSURANCE COVERAGE SOUGHT OR APPLIED FOR AND NEITHER THE COMPANY NOR ANY SUCH
SUBSIDIARY HAS ANY REASON TO BELIEVE THAT IT WILL NOT BE ABLE TO RENEW ITS
EXISTING INSURANCE COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN
SIMILAR COVERAGE FROM SIMILAR INSURERS AS MAY BE NECESSARY TO CONTINUE ITS
BUSINESS AT A COST THAT WOULD NOT MATERIALLY AND ADVERSELY AFFECT THE CONDITION,
FINANCIAL OR OTHERWISE, OR THE EARNINGS, BUSINESS OR OPERATIONS OF THE COMPANY
AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.

 

(Q)           REGULATORY PERMITS. THE COMPANY AND ITS SUBSIDIARIES POSSESS ALL
MATERIAL CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED BY THE APPROPRIATE
FEDERAL, STATE OR FOREIGN REGULATORY AUTHORITIES NECESSARY TO CONDUCT THEIR
RESPECTIVE BUSINESSES, AND NEITHER THE COMPANY NOR ANY SUCH SUBSIDIARY HAS
RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF
ANY SUCH CERTIFICATE, AUTHORIZATION OR PERMIT.

 

(R)            INTERNAL ACCOUNTING CONTROLS. THE COMPANY AND EACH OF ITS
SUBSIDIARIES MAINTAIN A SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO
PROVIDE REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE
WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE
RECORDED AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN
CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND TO MAINTAIN ASSET
ACCOUNTABILITY, AND (III) THE RECORDED AMOUNTS FOR ASSETS IS COMPARED WITH THE
EXISTING ASSETS AT REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH
RESPECT TO ANY DIFFERENCES.

 

(S)           NO MATERIAL ADVERSE BREACHES, ETC. NEITHER THE COMPANY NOR ANY OF
ITS SUBSIDIARIES IS SUBJECT TO ANY CHARTER, CORPORATE OR OTHER LEGAL
RESTRICTION, OR ANY JUDGMENT, DECREE, ORDER, RULE OR REGULATION WHICH IN THE
JUDGMENT OF THE COMPANY’S OFFICERS HAS OR IS EXPECTED IN THE FUTURE TO HAVE A
MATERIAL ADVERSE EFFECT ON THE BUSINESS, PROPERTIES, OPERATIONS, FINANCIAL
CONDITION, RESULTS OF OPERATIONS OR PROSPECTS OF THE COMPANY OR ITS
SUBSIDIARIES. NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS IN BREACH OF
ANY CONTRACT OR AGREEMENT WHICH BREACH, IN THE JUDGMENT OF THE COMPANY’S
OFFICERS, HAS OR IS EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS,
PROPERTIES, OPERATIONS, FINANCIAL CONDITION, RESULTS OF OPERATIONS OR PROSPECTS
OF THE COMPANY OR ITS SUBSIDIARIES.

 

(T)            TAX STATUS. THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS MADE AND
FILED ALL FEDERAL AND STATE INCOME AND ALL OTHER TAX RETURNS, REPORTS AND
DECLARATIONS REQUIRED BY ANY JURISDICTION TO WHICH IT IS SUBJECT AND (UNLESS AND
ONLY TO THE EXTENT THAT THE COMPANY AND

 

11

--------------------------------------------------------------------------------


 

EACH OF ITS SUBSIDIARIES HAS SET ASIDE ON ITS BOOKS PROVISIONS REASONABLY
ADEQUATE FOR THE PAYMENT OF ALL UNPAID AND UNREPORTED TAXES) HAS PAID ALL TAXES
AND OTHER GOVERNMENTAL ASSESSMENTS AND CHARGES THAT ARE MATERIAL IN AMOUNT,
SHOWN OR DETERMINED TO BE DUE ON SUCH RETURNS, REPORTS AND DECLARATIONS, EXCEPT
THOSE BEING CONTESTED IN GOOD FAITH AND HAS SET ASIDE ON ITS BOOKS PROVISION
REASONABLY ADEQUATE FOR THE PAYMENT OF ALL TAXES FOR PERIODS SUBSEQUENT TO THE
PERIODS TO WHICH SUCH RETURNS, REPORTS OR DECLARATIONS APPLY. THERE ARE NO
UNPAID TAXES IN ANY MATERIAL AMOUNT CLAIMED TO BE DUE BY THE TAXING AUTHORITY OF
ANY JURISDICTION, AND THE OFFICERS OF THE COMPANY KNOW OF NO BASIS FOR ANY SUCH
CLAIM.

 

(U)           CERTAIN TRANSACTIONS. EXCEPT FOR ARM’S LENGTH TRANSACTIONS
PURSUANT TO WHICH THE COMPANY MAKES PAYMENTS IN THE ORDINARY COURSE OF BUSINESS
UPON TERMS NO LESS FAVORABLE THAN THE COMPANY COULD OBTAIN FROM THIRD PARTIES,
PAYMENT OF COMPENSATION TO ITS OFFICERS AND DIRECTORS IN THE ORDINARY COURSE OF
ITS BUSINESS, AND OTHER THAN THE GRANT OF STOCK OPTIONS AND COMMON STOCK
PURCHASE WARRANTS TO THE COMPANY’S OFFICERS AND DIRECTORS AS DISCLOSED IN THE
SEC DOCUMENTS, NONE OF THE OFFICERS, DIRECTORS, OR EMPLOYEES OF THE COMPANY IS
PRESENTLY A PARTY TO ANY TRANSACTION WITH THE COMPANY (OTHER THAN FOR SERVICES
AS EMPLOYEES, OFFICERS AND DIRECTORS), INCLUDING ANY CONTRACT, AGREEMENT OR
OTHER ARRANGEMENT PROVIDING FOR THE FURNISHING OF SERVICES TO OR BY, PROVIDING
FOR RENTAL OF REAL OR PERSONAL PROPERTY TO OR FROM, OR OTHERWISE REQUIRING
PAYMENTS TO OR FROM ANY OFFICER, DIRECTOR OR SUCH EMPLOYEE OR, TO THE KNOWLEDGE
OF THE COMPANY, ANY CORPORATION, PARTNERSHIP, TRUST OR OTHER ENTITY IN WHICH ANY
OFFICER, DIRECTOR, OR ANY SUCH EMPLOYEE HAS A SUBSTANTIAL INTEREST OR IS AN
OFFICER, DIRECTOR, TRUSTEE OR PARTNER.

 

(V)           FEES AND RIGHTS OF FIRST REFUSAL. THE COMPANY IS NOT OBLIGATED TO
OFFER THE SECURITIES OFFERED HEREUNDER ON A RIGHT OF FIRST REFUSAL BASIS OR
OTHERWISE TO ANY THIRD PARTIES INCLUDING, BUT NOT LIMITED TO, CURRENT OR FORMER
SHAREHOLDERS OF THE COMPANY, UNDERWRITERS, BROKERS, AGENTS OR OTHER THIRD
PARTIES EXCEPT IN CONNECTION WITH THE 2005 8% CONVERTIBLE DEBENTURES AND THE
WARRANTS ISSUED TO THE PURCHASERS OF THE 2005 8% CONVERTIBLE DEBENTURES.

 

(W)          SHAREHOLDER APPROVAL.        THE COMPANY HAS OBTAINED AND PROVIDED
TO THE BUYER’S IRREVOCABLE VOTING PROXIES FROM JAMES E. ALEXANDER, BORIS
RUBIZHEVSKY, LINDSAY A. GARDNER, AND JOHN SAKYS  IN FAVOR OF THE PURPOSES
DESCRIBED IN SECTIONS 4(L) AND 4(M) HEREOF .

 

(X)            2005 8% CONVERTIBLE DEBENTURES.     THE AMOUNTS DUE UNDER THE
2005 8% CONVERTIBLE DEBENTURES IS AS OUTLINED IN THE DISCLOSURE SCHEDULE
ATTACHED HERETO.

 


4.             COVENANTS.


 

(A)           BEST EFFORTS. EACH PARTY SHALL USE ITS BEST EFFORTS TO TIMELY
SATISFY EACH OF THE CONDITIONS TO BE SATISFIED BY IT AS PROVIDED IN SECTIONS 6
AND 7 OF THIS AGREEMENT.

 

(B)           FORM D. THE COMPANY AGREES TO FILE A FORM D WITH RESPECT TO THE
CONVERRTIBLE DEBENTURES  AS REQUIRED UNDER REGULATION D AND TO PROVIDE A COPY
THEREOF TO EACH BUYER PROMPTLY AFTER SUCH FILING. THE COMPANY SHALL, ON OR
BEFORE THE CLOSING DATE, TAKE SUCH ACTION AS THE COMPANY SHALL REASONABLY
DETERMINE IS NECESSARY TO QUALIFY THE CONVERTIBLE

 

12

--------------------------------------------------------------------------------


 

DEBENTURES , OR OBTAIN AN EXEMPTION FOR THE CONVERTIBLE DEBENTURES  FOR SALE TO
THE BUYERS AT THE CLOSING PURSUANT TO THIS AGREEMENT UNDER APPLICABLE SECURITIES
OR “BLUE SKY” LAWS OF THE STATES OF THE UNITED STATES, AND SHALL PROVIDE
EVIDENCE OF ANY SUCH ACTION SO TAKEN TO THE BUYERS ON OR PRIOR TO THE CLOSING
DATE.

 

(C)           REPORTING STATUS. UNTIL THE EARLIER OF (I) THE DATE AS OF WHICH
THE BUYER(S) MAY SELL ALL OF THE CONVERSION SHARES WITHOUT RESTRICTION PURSUANT
TO RULE 144(K) PROMULGATED UNDER THE SECURITIES ACT (OR SUCCESSOR THERETO), OR
(II) THE DATE ON WHICH (A) THE BUYER(S) SHALL HAVE SOLD ALL THE CONVERSION
SHARES AND (B) NONE OF THE CONVERTIBLE DEBENTURES ARE OUTSTANDING (THE
“REGISTRATION PERIOD”), THE COMPANY SHALL FILE IN A TIMELY MANNER ALL REPORTS
REQUIRED TO BE FILED WITH THE SEC PURSUANT TO THE EXCHANGE ACT AND THE
REGULATIONS OF THE SEC   THEREUNDER, AND THE COMPANY SHALL NOT TERMINATE ITS
STATUS AS AN ISSUER REQUIRED TO FILE REPORTS UNDER THE EXCHANGE ACT EVEN IF THE
EXCHANGE ACT OR THE RULES AND REGULATIONS THEREUNDER WOULD OTHERWISE PERMIT SUCH
TERMINATION.

 

(D)           USE OF PROCEEDS. THE COMPANY WILL USE THE PROCEEDS FROM THE SALE
OF THE CONVERTIBLE DEBENTURES FOR GENERAL CORPORATE AND WORKING CAPITAL PURPOSES
AS WELL PAYMENT AS OUTLINED ON THE DISCLOSURE SCHEDULE ATTACHED HERETO ON THE
EXISTING 8% CONVERTIBLE DEBENTURES .

 

(E)           RESERVATION OF SHARES. NO LATER THAN DECEMBER 31, 2006, THE
COMPANY SHALL TAKE ALL ACTION REASONABLY NECESSARY TO AT ALL TIMES HAVE
AUTHORIZED, AND RESERVED FOR THE PURPOSE OF ISSUANCE, SUCH NUMBER OF SHARES OF
COMMON STOCK AS SHALL BE NECESSARY TO EFFECT THE ISSUANCE OF THE CONVERSION
SHARES. IF AT ANY TIME AFTER DECEMBER 31, 2006, THE COMPANY DOES NOT HAVE
AVAILABLE SUCH SHARES OF COMMON STOCK AS SHALL FROM TIME TO TIME BE SUFFICIENT
TO EFFECT THE CONVERSION OF ALL OF THE CONVERSION SHARES, THE COMPANY SHALL CALL
AND HOLD A SPECIAL MEETING OF THE SHAREHOLDERS WITHIN THIRTY (30) DAYS OF SUCH
OCCURRENCE, FOR THE SOLE PURPOSE OF INCREASING THE NUMBER OF SHARES AUTHORIZED.
THE COMPANY’S MANAGEMENT SHALL RECOMMEND TO THE SHAREHOLDERS TO VOTE IN FAVOR OF
INCREASING THE NUMBER OF SHARES OF COMMON STOCK AUTHORIZED. MANAGEMENT SHALL
ALSO VOTE ALL OF ITS SHARES IN FAVOR OF INCREASING THE NUMBER OF AUTHORIZED
SHARES OF COMMON STOCK. THE BUYER ACKNOWLEDGES THAT THERE IS CURRENTLY
INADEQUATE AUTHORIZED CAPITAL TO RESERVE THE FULL AMOUNT OF SHARES REQUIRED BY
THIS AGREEMENT.

 

(F)            LISTINGS OR QUOTATION. THE COMPANY SHALL PROMPTLY SECURE THE
LISTING OR QUOTATION OF THE CONVERSION SHARES UPON EACH NATIONAL SECURITIES
EXCHANGE, AUTOMATED QUOTATION SYSTEM OR THE OVER-THE-COUNTER BULLETIN BOARD
(“OTCBB”) OR OTHER MARKET, IF ANY, UPON WHICH SHARES OF COMMON STOCK ARE THEN
LISTED OR QUOTED (SUBJECT TO OFFICIAL NOTICE OF ISSUANCE) AND SHALL USE ITS BEST
EFFORTS TO MAINTAIN, SO LONG AS ANY OTHER SHARES OF COMMON STOCK SHALL BE SO
LISTED, SUCH LISTING OF ALL CONVERSION SHARES FROM TIME TO TIME ISSUABLE UNDER
THE TERMS OF THIS AGREEMENT. THE COMPANY SHALL MAINTAIN THE COMMON STOCK’S
AUTHORIZATION FOR QUOTATION ON THE NASDAQ CAPITAL   MARKET.

 

(G)           FEES AND EXPENSES.

 

(I)            EACH OF THE COMPANY AND THE BUYER(S) SHALL PAY ALL COSTS AND
EXPENSES INCURRED BY SUCH PARTY IN CONNECTION WITH THE NEGOTIATION,
INVESTIGATION, PREPARATION, EXECUTION AND DELIVERY OF THE TRANSACTION DOCUMENTS.
THE COMPANY SHALL PAY

 

13

--------------------------------------------------------------------------------


 

YORKVILLE ADVISORS LLC A FEE OF EIGHT HUNDRED EIGHTY THOUSAND DOLLARS ($880,000)
OF WHICH FIVE HUNDRED FIFTY THOUSAND DOLLARS ($550,000) SHALL BE PAID DIRECTLY
FROM THE PROCEEDS OF THE FIRST CLOSING, ONE HUNDRED SIXTY FIVE THOUSAND DOLLARS
($165,000) SHALL BE PAID DIRECTLY FROM THE PROCEEDS OF THE SECOND CLOSING AND
ONE HUNDRED SIXTY FIVE THOUSAND DOLLARS ($165,000) SHALL BE PAID DIRECTLY FROM
THE PROCEEDS OF THE THIRD CLOSING.

 

(II)           THE COMPANY SHALL PAY A STRUCTURING FEE TO YORKVILLE ADVISORS LLC
OF FIFTEEN THOUSAND DOLLARS ($15,000) DIRECTLY FROM THE PROCEEDS OF THE FIRST
CLOSING.

 

(III)          THE COMPANY HAS PRIOR TO THE DATE HEREOF PAID  YORKVILLE
ADVISORS, LLC A NON-REFUNDABLE DUE DILIGENCE FEE OF FIVE THOUSAND DOLLARS
($5,000).

 

(IV)          UPON THE EXECUTION OF THIS AGREEMENT THE COMPANY SHALL PAY TO THE
BUYER(S) A FEE OF EIGHT HUNDRED TWENTY FIVE THOUSAND DOLLARS ($825,000) WHICH
SHALL BE PAYABLE BY THE ISSUANCE TO THE BUYER(S) OF SIX HUNDRED SIXTY THOUSAND
(660,000) RESTRICTED SHARES OF THE COMPANY’S COMMON STOCK AT A PER SHARE
VALUATION OF ONE DOLLAR AND TWENTY FIVE CENTS ($1.25) (THE “BUYER’S SHARES”).

 

(V)           UPON THE EXECUTION OF THIS AGREEMENT THE COMPANY SHALL ISSUE TO
THE BUYER WARRANTS TO PURCHASE AN AGGREGATE OF EIGHT MILLION (8,000,000) SHARES
OF THE COMPANY’S COMMON STOCK FOR A PERIOD OF THREE (3) YEARS (THE “WARRANTS”),
OF WHICH A WARRANT TO PURCHASE  TWO MILLION (2,000,000) SHARES OF THE COMPANY’S
COMMON STOCK SHALL HAVE AN EXERCISE PRICE OF $1.25 PER SHARE, THREE MILLION
(3,000,000) SHARES OF THE COMPANY’S COMMON STOCK SHALL HAVE AN EXERCISE PRICE OF
$1.75 PER SHARE AND A WARRANT TO PURCHASE  THREE MILLION (3,000,000) SHARES OF
THE COMPANY’S COMMON STOCK SHALL HAVE AN EXERCISE PRICE OF $2.00 PER SHARE (THE
“WARRANT”). THE SHARES OF COMMON STOCK ISSUABLE UNDER THE WARRANTS SHALL
COLLECTIVELY BE REFERRED TO AS THE “WARRANT SHARES”.

 

(VI)          THE WARRANT SHARES AND THE BUYER’S SHARES SHALL HAVE “PIGGY-BACK”
AND A SINGLE DEMAND REGISTRATION RIGHTS (ALTHOUGH THE DEMAND REGISTRATIONS RIGHT
SHALL NOT BE DEEMED SATISFIED UNLESS THE APPLICABLE REGISTRATION STATEMENT
BECOMES EFFECTIVE).

 

(H)           CORPORATE EXISTENCE. SO LONG AS ANY OF THE CONVERTIBLE DEBENTURES
REMAIN OUTSTANDING, THE COMPANY SHALL NOT DIRECTLY OR INDIRECTLY CONSUMMATE ANY
MERGER, REORGANIZATION, RESTRUCTURING, REVERSE STOCK SPLIT CONSOLIDATION, SALE
OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS OR ANY SIMILAR TRANSACTION
OR RELATED TRANSACTIONS (EACH SUCH TRANSACTION, AN “ORGANIZATIONAL CHANGE”)
UNLESS, PRIOR TO THE CONSUMMATION AN ORGANIZATIONAL CHANGE, THE COMPANY OBTAINS
THE WRITTEN CONSENT OF  BUYERS HOLDING AT LEAST TWO-THIRDS OF THE PRINCIPAL
AMOUNT OF THE CONVERTIBLE DEBENTURES THEN OUTSTANDING. IN ANY SUCH CASE, THE
COMPANY WILL MAKE APPROPRIATE PROVISION WITH RESPECT TO SUCH HOLDERS’ RIGHTS AND
INTERESTS TO INSURE THAT THE PROVISIONS OF THIS SECTION 4(H) WILL THEREAFTER BE
APPLICABLE TO THE CONVERTIBLE DEBENTURES.

 

(I)            TRANSACTIONS WITH AFFILIATES. SO LONG AS ANY CONVERTIBLE
DEBENTURES ARE OUTSTANDING, THE COMPANY SHALL NOT, AND SHALL CAUSE EACH OF ITS
SUBSIDIARIES NOT TO, ENTER INTO, AMEND,

14

--------------------------------------------------------------------------------


 

MODIFY OR SUPPLEMENT, OR PERMIT ANY SUBSIDIARY TO ENTER INTO, AMEND, MODIFY OR
SUPPLEMENT ANY AGREEMENT, TRANSACTION, COMMITMENT, OR ARRANGEMENT WITH ANY OF
ITS OR ANY SUBSIDIARY’S OFFICERS, DIRECTORS, PERSON WHO WERE OFFICERS OR
DIRECTORS AT ANY TIME DURING THE PREVIOUS TWO (2) YEARS, STOCKHOLDERS WHO
BENEFICIALLY OWN FIVE PERCENT (5%) OR MORE OF THE COMMON STOCK, OR AFFILIATES
(AS DEFINED BELOW) OR WITH ANY INDIVIDUAL RELATED BY BLOOD, MARRIAGE, OR
ADOPTION TO ANY SUCH INDIVIDUAL OR WITH ANY ENTITY IN WHICH ANY SUCH ENTITY OR
INDIVIDUAL OWNS A FIVE PERCENT (5%) OR MORE BENEFICIAL INTEREST (EACH A “RELATED
PARTY”), EXCEPT FOR (A) CUSTOMARY EMPLOYMENT ARRANGEMENTS AND BENEFIT PROGRAMS
ON REASONABLE TERMS, (B) ANY INVESTMENT IN AN AFFILIATE OF THE COMPANY,  (C) ANY
AGREEMENT, TRANSACTION, COMMITMENT, OR ARRANGEMENT ON AN ARMS-LENGTH BASIS ON
TERMS NO LESS FAVORABLE THAN TERMS WHICH WOULD HAVE BEEN OBTAINABLE FROM A
PERSON OTHER THAN SUCH RELATED PARTY, (D) ANY AGREEMENT, TRANSACTION,
COMMITMENT, OR ARRANGEMENT WHICH IS APPROVED BY A MAJORITY OF THE DISINTERESTED
DIRECTORS OF THE COMPANY; FOR PURPOSES HEREOF, ANY DIRECTOR WHO IS ALSO AN
OFFICER OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY SHALL NOT BE A
DISINTERESTED DIRECTOR WITH RESPECT TO ANY SUCH AGREEMENT, TRANSACTION,
COMMITMENT, OR ARRANGEMENT. “AFFILIATE” FOR PURPOSES HEREOF MEANS, WITH RESPECT
TO ANY PERSON OR ENTITY, ANOTHER PERSON OR ENTITY THAT, DIRECTLY OR INDIRECTLY,
(I) HAS A TEN PERCENT (10%) OR MORE EQUITY INTEREST IN THAT PERSON OR ENTITY,
(II) HAS TEN PERCENT (10%) OR MORE COMMON OWNERSHIP WITH THAT PERSON OR ENTITY,
(III) CONTROLS THAT PERSON OR ENTITY, OR (IV) SHARES COMMON CONTROL WITH THAT
PERSON OR ENTITY. “CONTROL” OR “CONTROLS” FOR PURPOSES HEREOF MEANS THAT A
PERSON OR ENTITY HAS THE POWER, DIRECT OR INDIRECT, TO CONDUCT OR GOVERN THE
POLICIES OF ANOTHER PERSON OR ENTITY.

 

(J)            TRANSFER AGENT. THE COMPANY COVENANTS AND AGREES THAT, IN THE
EVENT THAT THE COMPANY’S AGENCY RELATIONSHIP WITH THE TRANSFER AGENT SHOULD BE
TERMINATED FOR ANY REASON PRIOR TO A DATE WHICH IS TWO (2) YEARS AFTER THE
CLOSING DATE, THE COMPANY SHALL IMMEDIATELY APPOINT A NEW TRANSFER AGENT AND
SHALL REQUIRE THAT THE NEW TRANSFER AGENT EXECUTE AND AGREE TO BE BOUND BY THE
TERMS OF THE IRREVOCABLE TRANSFER AGENT INSTRUCTIONS (AS DEFINED HEREIN).

 

(K)           NO SHORT SALES OR HEDGING TRANSACTIONS. NEITHER THE BUYER(S) NOR
ANY OF ITS AFFILIATES HAVE AN OPEN SHORT POSITION IN THE COMMON STOCK OF THE
COMPANY, AND THE BUYER(S) AGREES THAT IT SHALL NOT, AND THAT IT WILL CAUSE ITS
AFFILIATES NOT TO, ENGAGE IN ANY SHORT SALES OF OR HEDGING TRANSACTIONS WITH
RESPECT TO THE COMMON STOCK AS LONG AS ANY CONVERTIBLE DEBENTURES SHALL REMAIN
OUTSTANDING.

 

(L)            SHAREHOLDER APPROVAL. THE COMPANY SHALL OBTAIN SHAREHOLDER
APPROVAL NO LATER THAN OCTOBER 31, 2006 (WITHOUT THE VOTE OF ANY SHARES ACQUIRED
IN THIS TRANSACTION AND RELATED TRANSACTIONS) FOR THE ISSUANCE OF A MAXIMUM
57,924,215 SHARES AS CONVERSION SHARES (BEING 64,000,000 MAXIMUM SHARES TO BE
ISSUED LESS 6,075,785 CONVERSION SHARES, WHICH WILL REGISTERED IN THE INITIAL
REGISTRATION STATEMENT, AS DEFINED IN THE INVESTOR’S REGISTRATION RIGHTS
AGREEMENT, WITHIN THE 19.99% REQUIREMENT), (II) SHARES ISSUABLE IN PAYMENT OF
INTEREST ON THE DEBENTURES; (III) SHARES ISSUABLE AS LIQUIDATED DAMAGES PURSUANT
TO THE INVESTOR REGISTRATION RIGHTS AGREEMENT; AND (IV) THE WARRANT SHARES (THE
“TOTAL TRANSACTION SHARES”).  FOR THE PURPOSES OF THE SHAREHOLDER APPROVAL
REQUIREMENT, THE TERM “TOTAL TRANSACTION SHARES” DOES NOT INCLUDE 6,075,785
CONVERSION SHARES, THE BUYERS SHARES, AND THE SHARES OF THE COMPANY’S COMMON
STOCK ISSUABLE UPON EXERCISE OF THE 2,000,000 WARRANTS WITH AN EXERCISE PRICE OF
$1.25.

 

15

--------------------------------------------------------------------------------


 

(M)  INCREASE OF AUTHORIZED SHARES.  THE COMPANY SHALL INCREASE ITS AUTHORIZED
SHARES OF COMMON STOCK TO AT LEAST ONE HUNDRED SEVENTY FIVE MILLION
(175,000,000) SHARES OF COMMON STOCK BY A VOTE OF ITS SHAREHOLDERS NO LATER THAN
OCTOBER 31, 2006 AND THE FILING OF PRELIMINARY AND DEFINITIVE SCHEDULE 14A TO BE
FOLLOWED BY THE APPROPRIATE FILINGS WITH THE CALIFORNIA SECRETARY OF STATE  AND
WHICH SHALL BE EFFECTIVE AS SOON THEREAFTER AS POSSIBLE, BUT NO LATER THAN
DECEMBER 31, 2006.

 

(N) AMENDMENT OF REGISTRATION STATEMENT. WITHIN THIRTY (30) CALENDAR DAYS OF
OBTAINING SHAREHOLDER APPROVAL OUTLINED IN SECTION (N) ABOVE AND INCREASING ITS
AUTHORIZED SHARES OF COMMON STOCK AS OUTLINED IN SECTION (M) ABOVE THE COMPANY
BUT IN NO EVENT LATER THAN NOVEMBER 30, 2006  FILE AN AMENDED REGISTRATION
STATEMENT TO INCREASE THE NUMBER OF SHARES REGISTERED TO THE TOTAL TRANSACTION
SHARES. THE COMPANY SHALL USE ITS BEST EFFORTS TO HAVE SUCH AMENDED REGISTRATION
STATEMENT DECLARED EFFECTIVE WITHIN FORTY FIVE (45)  CALENDAR DAYS OF ITS FILING
BUT IN NO EVENT LATER THAN JANUARY 15, 2007.

 


5.             TRANSFER AGENT INSTRUCTIONS.


 

(A)           THE COMPANY SHALL ISSUE THE IRREVOCABLE TRANSFER AGENT
INSTRUCTIONS IN THE FORM ATTACHED HERETO.

 


6.             CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.


 

The obligation of the Company hereunder to issue and sell the Convertible
Debentures to the Buyer(s) at the Closings is subject to the satisfaction, at or
before the Closing Dates, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion:

 

(A)           EACH BUYER SHALL HAVE EXECUTED THE TRANSACTION DOCUMENTS AND
DELIVERED THEM TO THE COMPANY.

 

(B)           THE BUYER(S) SHALL HAVE DELIVERED TO THE COMPANY THE PURCHASE
PRICE FOR CONVERTIBLE DEBENTURES IN RESPECTIVE AMOUNTS AS SET FORTH NEXT TO EACH
BUYER AS OUTLINED ON SCHEDULE I ATTACHED HERETO, MINUS ANY FEES TO BE PAID
DIRECTLY FROM THE PROCEEDS OF THE CLOSINGS AS SET FORTH HEREIN, BY WIRE TRANSFER
OF IMMEDIATELY AVAILABLE U.S. FUNDS PURSUANT TO THE WIRE INSTRUCTIONS PROVIDED
BY THE COMPANY.

 

THE REPRESENTATIONS AND WARRANTIES OF THE BUYER(S) SHALL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS AS OF THE DATE WHEN MADE AND AS OF THE CLOSING DATES AS
THOUGH MADE AT THAT TIME (EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT SPEAK
AS OF A SPECIFIC DATE), AND THE BUYER(S) SHALL HAVE PERFORMED, SATISFIED AND
COMPLIED IN ALL MATERIAL RESPECTS WITH THE COVENANTS, AGREEMENTS AND CONDITIONS
REQUIRED BY THIS AGREEMENT TO BE PERFORMED, SATISFIED OR COMPLIED WITH BY THE
BUYER(S) AT OR PRIOR TO THE CLOSING DATES.

 


7.             CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.


 

(A)           THE OBLIGATION OF THE BUYER(S) HEREUNDER TO PURCHASE THE
CONVERTIBLE DEBENTURES AT THE FIRST CLOSING IS SUBJECT TO THE SATISFACTION, AT
OR BEFORE THE FIRST CLOSING DATE, OF EACH OF THE FOLLOWING CONDITIONS:

 

16

--------------------------------------------------------------------------------


 

(I)            THE COMPANY SHALL HAVE EXECUTED THE TRANSACTION DOCUMENTS AND
DELIVERED THE SAME TO THE BUYER(S).

 

(II)           THE COMMON STOCK SHALL BE AUTHORIZED FOR QUOTATION ON THE NASDAQ
CAPITAL MARKETS, TRADING IN THE COMMON STOCK SHALL NOT HAVE BEEN SUSPENDED FOR
ANY REASON, THE COMPANY SHALL HAVE MADE ALL FILINGS NECESSARY FOR THE CONVERSION
SHARES WITH THE NASDAQ CAPITAL MARKETS, SUBJECT TO THE UNDERSTANDING THAT, UNTIL
THE COMPANY OBTAINS SHAREHOLDER APPROVAL AS CONTEMPLATED IN SECTION 4(M), THE
COMPANY HAS INSUFFICIENT AUTHORIZED SHARES.

 

(III)          THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT TO THE EXTENT THAT ANY OF SUCH
REPRESENTATIONS AND WARRANTIES IS ALREADY QUALIFIED AS TO MATERIALITY IN SECTION
3 ABOVE, IN WHICH CASE, SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND
CORRECT WITHOUT FURTHER QUALIFICATION) AS OF THE DATE WHEN MADE AND AS OF THE
FIRST CLOSING DATE AS THOUGH MADE AT THAT TIME (EXCEPT FOR REPRESENTATIONS AND
WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE) AND THE COMPANY SHALL HAVE
PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS WITH THE COVENANTS,
AGREEMENTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED, SATISFIED
OR COMPLIED WITH BY THE COMPANY AT OR PRIOR TO THE FIRST CLOSING DATE. IF
REQUESTED BY THE BUYER, THE BUYER SHALL HAVE RECEIVED A CERTIFICATE, EXECUTED BY
THE PRESIDENT OF THE COMPANY, DATED AS OF THE FIRST CLOSING DATE, TO THE
FOREGOING EFFECT AND AS TO SUCH OTHER MATTERS AS MAY BE REASONABLY REQUESTED BY
THE BUYER INCLUDING, WITHOUT LIMITATION AN UPDATE AS OF THE FIRST CLOSING DATE
REGARDING THE REPRESENTATION CONTAINED IN SECTION 3(C) ABOVE.

 

(IV)          THE COMPANY SHALL HAVE EXECUTED AND DELIVERED TO THE BUYER(S) THE
CONVERTIBLE DEBENTURES IN THE RESPECTIVE AMOUNTS SET FORTH OPPOSITE EACH
BUYER(S) NAME ON SCHEDULE I ATTACHED HERETO.

 

(V)           THE BUYER(S) SHALL HAVE RECEIVED AN OPINION OF COUNSEL FROM BURNS,
FIGA & WILL, P.C. IN THE FORM OF SCHEDULE 7(A)(V).

 

(VI)          THE COMPANY SHALL HAVE PROVIDED TO THE BUYER(S) A CERTIFICATE OF
GOOD STANDING FROM THE SECRETARY OF STATE FROM THE STATE IN WHICH THE COMPANY IS
INCORPORATED.

 

(VII)         THE COMPANY SHALL HAVE AUTHORIZED THE BUYER, AS PROVIDED FOR IN
SCHEDULE 7(A)(VII) TO FILE A FORM UCC-1 OR SUCH OTHER FORMS AS MAY BE REQUIRED
TO PERFECT THE BUYER’S INTEREST IN THE PLEDGED PROPERTY AS DETAILED IN THE
SECURITY AGREEMENT DATED THE DATE HEREOF AND PROVIDED PROOF OF SUCH FILING TO
THE BUYER(S).

 

(VIII)        THE COMPANY SHALL HAVE PROVIDED TO THE BUYER AN ACKNOWLEDGEMENT,
TO THE SATISFACTION OF THE BUYER, FROM THE COMPANY’S INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS AS TO ITS ABILITY TO PROVIDE ALL CONSENTS REQUIRED IN ORDER
TO FILE A REGISTRATION STATEMENT IN CONNECTION WITH THIS TRANSACTION.

 

(IX)           THE COMPANY SHALL HAVE RESERVED OUT OF ITS AUTHORIZED AND
UNISSUED COMMON STOCK, SOLELY FOR THE PURPOSE OF EFFECTING THE CONVERSION OF THE
CONVERTIBLE DEBENTURES, SHARES OF COMMON STOCK TO EFFECT THE CONVERSION OF ALL
OF THE

 

17

--------------------------------------------------------------------------------


 

CONVERSION SHARES THEN OUTSTANDING TO THE EXTENT THAT THE COMPANY HAS AUTHORIZED
SHARES  REMAINING AVAILABLE FOR RESERVATION IN WHICH CASE THE OBLIGOR SHALL BE
OBLIGATED TO INCREASE ITS AUTHORIZED SHARES PURSUANT TO SECTION 4 (E) HEREIN.

 

(X)            THE IRREVOCABLE TRANSFER AGENT INSTRUCTIONS, IN FORM AND
SUBSTANCE SATISFACTORY TO THE BUYER, SHALL HAVE BEEN DELIVERED TO AND
ACKNOWLEDGED IN WRITING BY THE COMPANY’S TRANSFER AGENT.

 

(XI)          THE COMPANY HAS OBTAINED AND PROVIDED TO THE BUYERS  IRREVOCABLE
VOTING PROXIES FROM JAMES E. ALEXANDER, BORIS RUBIZHEVSKY, LINDSAY A. GARDNER,
AND JOHN SAKYS VOTING IN FAVOR OF REGISTERING AND BEING ABLE TO ISSUE THE TOTAL
TRANSACTION SHARES AS CONTEMPLATED UNDER THIS TRANSACTION.

 

(B)           THE OBLIGATION OF THE BUYER(S) HEREUNDER TO ACCEPT THE CONVERTIBLE
DEBENTURES AT THE SECOND CLOSING IS SUBJECT TO THE SATISFACTION, AT OR BEFORE
THE SECOND CLOSING DATE, OF EACH OF THE FOLLOWING CONDITIONS:

 

(I)            THE COMMON STOCK SHALL BE AUTHORIZED FOR QUOTATION ON THE NASDAQ
CAPITAL MARKET, TRADING IN THE COMMON STOCK SHALL NOT HAVE BEEN SUSPENDED FOR
ANY REASON, AND ALL THE CONVERSION SHARES ISSUABLE UPON THE CONVERSION OF THE
CONVERTIBLE DEBENTURES SHALL BE APPROVED BY THE NASDAQ CAPITAL MARKETS, SUBJECT
TO THE UNDERSTANDING THAT, UNTIL THE COMPANY OBTAINS SHAREHOLDER APPROVAL AS
CONTEMPLATED IN SECTION 4(M), THE COMPANY HAS INSUFFICIENT AUTHORIZED SHARES.

 

(II)           THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT TO THE EXTENT THAT ANY OF SUCH
REPRESENTATIONS AND WARRANTIES IS ALREADY QUALIFIED AS TO MATERIALITY IN SECTION
3 ABOVE, IN WHICH CASE, SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND
CORRECT WITHOUT FURTHER QUALIFICATION) AS OF THE DATE WHEN MADE AND AS OF THE
SECOND CLOSING DATE AS THOUGH MADE AT THAT TIME (EXCEPT FOR REPRESENTATIONS AND
WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE) AND THE COMPANY SHALL HAVE
PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS WITH THE COVENANTS,
AGREEMENTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED, SATISFIED
OR COMPLIED WITH BY THE COMPANY AT OR PRIOR TO THE SECOND CLOSING DATE. IF
REQUESTED BY THE BUYER, THE BUYER SHALL HAVE RECEIVED A CERTIFICATE, EXECUTED BY
TWO OFFICERS OF THE COMPANY, DATED AS OF THE SECOND CLOSING DATE, TO THE
FOREGOING EFFECT AND AS TO SUCH OTHER MATTERS AS MAY BE REASONABLY REQUESTED BY
THE BUYER INCLUDING, WITHOUT LIMITATION AN UPDATE AS OF THE SECOND CLOSING DATE
REGARDING THE REPRESENTATION CONTAINED IN SECTION 3(C) ABOVE.

 

(III)          THE COMPANY SHALL HAVE EXECUTED AND DELIVERED TO THE BUYER(S) THE
CONVERTIBLE DEBENTURES IN THE RESPECTIVE AMOUNTS SET FORTH OPPOSITE EACH
BUYER(S) NAME ON SCHEDULE I ATTACHED HERETO.

 

(IV)          THE COMPANY SHALL HAVE CERTIFIED THAT ALL CONDITIONS TO THE SECOND
CLOSING HAVE BEEN SATISFIED AND THAT THE COMPANY WILL FILE THE REGISTRATION
STATEMENT WITH THE SEC IN COMPLIANCE WITH THE RULES AND REGULATIONS PROMULGATED
BY THE SEC FOR FILING THEREOF TWO (2) TRADING DAYS AFTER THE SECOND CLOSING. IF
REQUESTED BY THE BUYER, THE BUYER

 

18

--------------------------------------------------------------------------------


 

SHALL HAVE RECEIVED A CERTIFICATE, EXECUTED BY THE TWO OFFICERS OF THE COMPANY,
DATED AS OF THE SECOND CLOSING DATE, TO THE FOREGOING EFFECT.

 

(C)           THE OBLIGATION OF THE BUYER(S) HEREUNDER TO ACCEPT THE CONVERTIBLE
DEBENTURES AT THE THIRD CLOSING IS SUBJECT TO THE SATISFACTION, AT OR BEFORE THE
THIRD CLOSING DATE, OF EACH OF THE FOLLOWING CONDITIONS:

 

(I)            THE COMMON STOCK SHALL BE AUTHORIZED FOR QUOTATION ON THE NASDAQ
CAPITAL MARKETS, TRADING IN THE COMMON STOCK SHALL NOT HAVE BEEN SUSPENDED FOR
ANY REASON, AND ALL THE CONVERSION SHARES ISSUABLE UPON THE CONVERSION OF THE
CONVERTIBLE DEBENTURES SHALL BE APPROVED BY THE NASDAQ CAPITAL MARKETS, SUBJECT
TO THE UNDERSTANDING THAT, UNTIL THE COMPANY OBTAINS SHAREHOLDER APPROVAL AS
CONTEMPLATED IN SECTION 4(M), THE COMPANY HAS INSUFFICIENT AUTHORIZED SHARES.

 

(II)           THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT TO THE EXTENT THAT ANY OF SUCH
REPRESENTATIONS AND WARRANTIES IS ALREADY QUALIFIED AS TO MATERIALITY IN SECTION
3 ABOVE, IN WHICH CASE, SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND
CORRECT WITHOUT FURTHER QUALIFICATION) AS OF THE DATE WHEN MADE AND AS OF THE
THIRD CLOSING DATE AS THOUGH MADE AT THAT TIME (EXCEPT FOR REPRESENTATIONS AND
WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE) AND THE COMPANY SHALL HAVE
PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS WITH THE COVENANTS,
AGREEMENTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED, SATISFIED
OR COMPLIED WITH BY THE COMPANY AT OR PRIOR TO THE THIRD CLOSING DATE. IF
REQUESTED BY THE BUYER, THE BUYER SHALL HAVE RECEIVED A CERTIFICATE, EXECUTED BY
TWO OFFICERS OF THE COMPANY, DATED AS OF THE THIRD CLOSING DATE, TO THE
FOREGOING EFFECT AND AS TO SUCH OTHER MATTERS AS MAY BE REASONABLY REQUESTED BY
THE BUYER INCLUDING, WITHOUT LIMITATION AN UPDATE AS OF THE THIRD CLOSING DATE
REGARDING THE REPRESENTATION CONTAINED IN SECTION 3(C) ABOVE.

 

(III)          THE COMPANY SHALL HAVE EXECUTED AND DELIVERED TO THE BUYER(S) THE
CONVERTIBLE DEBENTURES IN THE RESPECTIVE AMOUNTS SET FORTH OPPOSITE EACH
BUYER(S) NAME ON SCHEDULE I ATTACHED HERETO.

 

(IV)          THE COMPANY SHALL HAVE CERTIFIED THAT ALL CONDITIONS TO THE THIRD
CLOSING HAVE BEEN SATISFIED AND THAT THE COMPANY REGISTRATION STATEMENT SHALL BE
DECLARED EFFECTIVE BY THE SEC, IN COMPLIANCE WITH THE RULES AND REGULATIONS
PROMULGATED BY THE SEC, WITHIN TWO(2) TRADING DAYS AFTER THE THIRD CLOSING. IF
REQUESTED BY THE BUYER, THE BUYER SHALL HAVE RECEIVED A CERTIFICATE, EXECUTED BY
THE TWO OFFICERS OF THE COMPANY, DATED AS OF THE THIRD  CLOSING DATE, TO THE
FOREGOING EFFECT.

 


8.             INDEMNIFICATION.


 

(A)           IN CONSIDERATION OF THE BUYER’S EXECUTION AND DELIVERY OF THIS
AGREEMENT AND ACQUIRING THE CONVERTIBLE DEBENTURES AND THE CONVERSION SHARES
HEREUNDER, AND IN ADDITION TO ALL OF THE COMPANY’S OTHER OBLIGATIONS UNDER THIS
AGREEMENT, THE COMPANY SHALL DEFEND, PROTECT, INDEMNIFY AND HOLD HARMLESS THE
BUYER(S) AND EACH OTHER HOLDER OF THE CONVERTIBLE DEBENTURES AND THE CONVERSION
SHARES, AND ALL OF THEIR OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS (INCLUDING,
WITHOUT LIMITATION, THOSE RETAINED IN CONNECTION WITH THE TRANSACTIONS

 

19

--------------------------------------------------------------------------------


 

CONTEMPLATED BY THIS AGREEMENT) (COLLECTIVELY, THE “BUYER INDEMNITEES”) FROM AND
AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, CLAIMS, LOSSES, COSTS,
PENALTIES, FEES, LIABILITIES AND DAMAGES, AND EXPENSES IN CONNECTION THEREWITH
(IRRESPECTIVE OF WHETHER ANY SUCH BUYER INDEMNITEE IS A PARTY TO THE ACTION FOR
WHICH INDEMNIFICATION HEREUNDER IS SOUGHT), AND INCLUDING REASONABLE ATTORNEYS’
FEES AND DISBURSEMENTS (THE “INDEMNIFIED LIABILITIES”), INCURRED BY THE BUYER
INDEMNITEES OR ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO (A)
ANY MISREPRESENTATION OR BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY THE
COMPANY IN THIS AGREEMENT, THE CONVERTIBLE DEBENTURES OR THE INVESTOR
REGISTRATION RIGHTS AGREEMENT OR ANY OTHER CERTIFICATE, INSTRUMENT OR DOCUMENT
CONTEMPLATED HEREBY OR THEREBY, (B) ANY BREACH OF ANY COVENANT, AGREEMENT OR
OBLIGATION OF THE COMPANY CONTAINED IN THIS AGREEMENT, OR THE INVESTOR
REGISTRATION RIGHTS AGREEMENT OR ANY OTHER CERTIFICATE, INSTRUMENT OR DOCUMENT
CONTEMPLATED HEREBY OR THEREBY, OR (C) ANY CAUSE OF ACTION, SUIT OR CLAIM
BROUGHT OR MADE AGAINST SUCH INDEMNITEE AND ARISING OUT OF OR RESULTING FROM THE
EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED PURSUANT HERETO BY ANY OF THE PARTIES
HERETO, ANY TRANSACTION FINANCED OR TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY
OR INDIRECTLY, WITH THE PROCEEDS OF THE ISSUANCE OF THE CONVERTIBLE DEBENTURES
OR THE STATUS OF THE BUYER OR HOLDER OF THE CONVERTIBLE DEBENTURES  THE
CONVERSION SHARES,  AS A BUYER OF CONVERTIBLE DEBENTURES IN THE COMPANY. TO THE
EXTENT THAT THE FOREGOING UNDERTAKING BY THE COMPANY MAY BE UNENFORCEABLE FOR
ANY REASON, THE COMPANY SHALL MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND
SATISFACTION OF EACH OF THE INDEMNIFIED LIABILITIES, WHICH IS PERMISSIBLE UNDER
APPLICABLE LAW.

 

(B)           IN CONSIDERATION OF THE COMPANY’S EXECUTION AND DELIVERY OF THIS
AGREEMENT, AND IN ADDITION TO ALL OF THE BUYER’S OTHER OBLIGATIONS UNDER THIS
AGREEMENT, THE BUYER SHALL DEFEND, PROTECT, INDEMNIFY AND HOLD HARMLESS THE
COMPANY AND ALL OF ITS OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS (INCLUDING,
WITHOUT LIMITATION, THOSE RETAINED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT) (COLLECTIVELY, THE “COMPANY INDEMNITEES”) FROM
AND AGAINST ANY AND ALL INDEMNIFIED LIABILITIES INCURRED BY THE INDEMNITEES OR
ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY
MISREPRESENTATION OR BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY THE
BUYER(S) IN THIS AGREEMENT, INSTRUMENT OR DOCUMENT CONTEMPLATED HEREBY OR
THEREBY EXECUTED BY THE BUYER, (B) ANY BREACH OF ANY COVENANT, AGREEMENT OR
OBLIGATION OF THE BUYER(S) CONTAINED IN THIS AGREEMENT,  THE INVESTOR
REGISTRATION RIGHTS AGREEMENT OR ANY OTHER CERTIFICATE, INSTRUMENT OR DOCUMENT
CONTEMPLATED HEREBY OR THEREBY EXECUTED BY THE BUYER, OR (C) ANY CAUSE OF
ACTION, SUIT OR CLAIM BROUGHT OR MADE AGAINST SUCH COMPANY INDEMNITEE BASED ON
MATERIAL MISREPRESENTATIONS OR DUE TO A MATERIAL BREACH AND ARISING OUT OF OR
RESULTING FROM THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS
AGREEMENT, THE INVESTOR REGISTRATION RIGHTS AGREEMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED PURSUANT HERETO BY ANY OF THE PARTIES HERETO. TO
THE EXTENT THAT THE FOREGOING UNDERTAKING BY EACH BUYER MAY BE UNENFORCEABLE FOR
ANY REASON, EACH BUYER SHALL MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND
SATISFACTION OF EACH OF THE INDEMNIFIED LIABILITIES, WHICH IS PERMISSIBLE UNDER
APPLICABLE LAW.

 


9.             GOVERNING LAW: MISCELLANEOUS.


 

(A)           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF LAWS. THE PARTIES FURTHER AGREE THAT ANY ACTION
BETWEEN THEM SHALL BE

 

20

--------------------------------------------------------------------------------


 

HEARD IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY SITTING
IN NEWARK, NEW JERSEY FOR THE ADJUDICATION OF ANY CIVIL ACTION ASSERTED PURSUANT
TO THIS PARAGRAPH.

 

(B)           COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
IDENTICAL COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME
AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH
PARTY AND DELIVERED TO THE OTHER PARTY. IN THE EVENT ANY SIGNATURE PAGE IS
DELIVERED BY FACSIMILE TRANSMISSION, THE PARTY USING SUCH MEANS OF DELIVERY
SHALL CAUSE FOUR (4) ADDITIONAL ORIGINAL EXECUTED SIGNATURE PAGES TO BE
PHYSICALLY DELIVERED TO THE OTHER PARTY WITHIN FIVE (5) DAYS OF THE EXECUTION
AND DELIVERY HEREOF.

 

(C)           HEADINGS. THE HEADINGS OF THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE AND SHALL NOT FORM PART OF, OR AFFECT THE INTERPRETATION OF, THIS
AGREEMENT.

 

(D)           SEVERABILITY. IF ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID
OR UNENFORCEABLE IN ANY JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL
NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT IN
THAT JURISDICTION OR THE VALIDITY OR ENFORCEABILITY OF ANY PROVISION OF THIS
AGREEMENT IN ANY OTHER JURISDICTION.

 

(E)           ENTIRE AGREEMENT, AMENDMENTS. THIS AGREEMENT SUPERSEDES ALL OTHER
PRIOR ORAL OR WRITTEN AGREEMENTS BETWEEN THE BUYER(S), THE COMPANY, THEIR
AFFILIATES AND PERSONS ACTING ON THEIR BEHALF WITH RESPECT TO THE MATTERS
DISCUSSED HEREIN, AND THIS AGREEMENT AND THE INSTRUMENTS REFERENCED HEREIN
CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE MATTERS
COVERED HEREIN AND THEREIN AND, EXCEPT AS SPECIFICALLY SET FORTH HEREIN OR
THEREIN, NEITHER THE COMPANY NOR ANY BUYER MAKES ANY REPRESENTATION, WARRANTY,
COVENANT OR UNDERTAKING WITH RESPECT TO SUCH MATTERS. NO PROVISION OF THIS
AGREEMENT MAY BE WAIVED OR AMENDED OTHER THAN BY AN INSTRUMENT IN WRITING SIGNED
BY THE PARTY TO BE CHARGED WITH ENFORCEMENT.

 

(F)            NOTICES. ANY NOTICES, CONSENTS, WAIVERS, OR OTHER COMMUNICATIONS
REQUIRED OR PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT MUST BE IN
WRITING AND WILL BE DEEMED TO HAVE BEEN DELIVERED (I) UPON RECEIPT, WHEN
DELIVERED PERSONALLY; (II) UPON CONFIRMATION OF RECEIPT, WHEN SENT BY FACSIMILE;
(III) THREE (3) DAYS AFTER BEING SENT BY U.S. CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, OR (IV) ONE (1) DAY AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED
OVERNIGHT DELIVERY SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE PARTY TO
RECEIVE THE SAME. THE ADDRESSES AND FACSIMILE NUMBERS FOR SUCH COMMUNICATIONS
SHALL BE:

 

21

--------------------------------------------------------------------------------


 

If to the Company, to:

 

Isonics Corporation

 

 

5906 McIntyre Street

 

 

Golden, CO 80403

 

 

Attention:

James E. Alexander

 

 

Telephone:

(303) 279-7900

 

 

Facsimile:

(303) 279-7300

 

 

 

With a copy to:

 

Burns, Figa & Will, P.C.

 

 

6400 South Fiddler’s Green Circle – Suite 1000

 

 

Greenwood Village, CO 80111

 

 

Attention:

Herrick K. Lidstone, Jr., Esq.

 

 

Telephone:

(303) 796-2626

 

 

Facsimile:

(303) 796-2777

 

If to the Buyer(s), to its address and facsimile number on Schedule I, with
copies to the Buyer’s counsel as set forth on Schedule I. Each party shall
provide five (5) days’ prior written notice to the other party of any change in
address or facsimile number.

 

(G)           SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.
NEITHER THE COMPANY NOR ANY BUYER SHALL ASSIGN THIS AGREEMENT OR ANY RIGHTS OR
OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY
HERETO.

 

(H)           NO THIRD PARTY BENEFICIARIES. THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND
ASSIGNS, AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON.

 

(I)            SURVIVAL. THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND
THE BUYER(S) CONTAINED IN SECTIONS 2 AND 3, THE AGREEMENTS AND COVENANTS SET
FORTH IN SECTIONS 4, 5 AND 9, AND THE INDEMNIFICATION PROVISIONS SET FORTH IN
SECTION 8, SHALL SURVIVE THE CLOSING FOR A PERIOD OF TWO (2) YEARS FOLLOWING THE
DATE ON WHICH THE CONVERTIBLE DEBENTURES ARE CONVERTED IN FULL. THE BUYER(S)
SHALL BE RESPONSIBLE ONLY FOR ITS OWN REPRESENTATIONS, WARRANTIES, AGREEMENTS
AND COVENANTS HEREUNDER.

 

(J)            PUBLICITY. THE COMPANY AND THE BUYER(S) SHALL HAVE THE RIGHT TO
APPROVE, BEFORE ISSUANCE ANY PRESS RELEASE OR ANY OTHER PUBLIC STATEMENT WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY MADE BY ANY PARTY; PROVIDED,
HOWEVER, THAT THE COMPANY SHALL BE ENTITLED, WITHOUT THE PRIOR APPROVAL OF THE
BUYER(S), TO ISSUE ANY PRESS RELEASE OR OTHER PUBLIC DISCLOSURE WITH RESPECT TO
SUCH TRANSACTIONS REQUIRED UNDER APPLICABLE SECURITIES OR OTHER LAWS OR
REGULATIONS (THE COMPANY SHALL USE ITS BEST EFFORTS TO CONSULT THE BUYER(S) IN
CONNECTION WITH ANY SUCH PRESS RELEASE OR OTHER PUBLIC DISCLOSURE PRIOR TO ITS
RELEASE AND BUYER(S) SHALL BE PROVIDED WITH A COPY THEREOF UPON RELEASE
THEREOF).

 

(K)           FURTHER ASSURANCES. EACH PARTY SHALL DO AND PERFORM, OR CAUSE TO
BE DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND SHALL EXECUTE AND
DELIVER ALL SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AS
THE OTHER PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE

 

22

--------------------------------------------------------------------------------


 

CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY. WITHOUT LIMITATION OF THE
FOREGOING, THE BUYER(S) WILL TIMELY FILE ANY REPORTS REQUIRED UNDER SECTIONS
13(D) OR 16(A) OF THE SECURITIES EXCHANGE ACT OF 1934.

 

(L)            TERMINATION. IN THE EVENT THAT THE FIRST CLOSING SHALL NOT HAVE
OCCURRED WITH RESPECT TO THE BUYERS ON OR BEFORE THE TRADING DAY IMMEDIATELY
FOLLOWING THE DATE HEREOF DUE TO THE COMPANY’S OR THE BUYER’S FAILURE TO SATISFY
THE CONDITIONS SET FORTH IN SECTIONS 6 AND 7 ABOVE (AND THE NON-BREACHING
PARTY’S FAILURE TO WAIVE SUCH UNSATISFIED CONDITION(S)), THE NON-BREACHING PARTY
SHALL HAVE THE OPTION TO TERMINATE THIS AGREEMENT WITH RESPECT TO SUCH BREACHING
PARTY AT THE CLOSE OF BUSINESS ON SUCH DATE WITHOUT LIABILITY OF ANY PARTY TO
ANY OTHER PARTY; PROVIDED, HOWEVER, THAT IF THIS AGREEMENT IS TERMINATED BY THE
COMPANY PURSUANT TO THIS SECTION 9(L), THE COMPANY SHALL REMAIN OBLIGATED TO
REIMBURSE THE BUYER(S) FOR THE FEES AND EXPENSES OF YORKVILLE ADVISORS LLC
DESCRIBED IN AND SUBJECT TO SECTION 4(G) ABOVE.

 

(M)          NO STRICT CONSTRUCTION. THE LANGUAGE USED IN THIS AGREEMENT WILL BE
DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT,
AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.

 

[REMAINDER PAGE INTENTIONALLY LEFT BLANK]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Buyers and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.

 

 

 

COMPANY:

 

ISONICS CORPORATION

 

 

 

By:

 

 

 

Name:

 James E. Alexander

 

Title:

President and Chief Executive Officer

 

24

--------------------------------------------------------------------------------


 

SCHEDULE I

 

SCHEDULE OF BUYERS

 

Name

 

Signature

 

Address/Facsimile
Number of Buyer

 

Amount of
Subscription

 

 

 

 

 

 

 

Cornell Capital Partners, LP.

 

By:

Yorkville Advisors, LLC

 

101 Hudson Street – Suite 3700

 

$

16,000,000

 

 

Its:

General Partner

 

Jersey City, NJ 07303

 

 

 

 

 

 

 

Facsimile:       (201) 985-8266

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

Mark Angelo

 

 

 

 

 

 

Its:

Portfolio Manager

 

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

David Gonzalez, Esq.

 

101 Hudson Street – Suite 3700

 

 

 

 

 

 

Jersey City, NJ 07302

 

 

 

 

 

 

Facsimile:       (201) 985-8266

 

 

 

--------------------------------------------------------------------------------


 

DISCLOSURE SCHEDULE

 

2

--------------------------------------------------------------------------------